Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 1 of 28 Page ID #:275




                  EXHIBIT C
Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 2 of 28 Page ID #:276




                              Client Manual
                        Consumer Accounts


                                                 U.S. Markets
                                Effective November 1, 2010




                                                                 ®




                         Item US70001-ALL (Rev. 11/10) Pkg. 25
Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 3 of 28 Page ID #:277
Table of Contents
General Terms................................................................................................5                Incoming Funds Transfers..............................................................19
  Definitions ..................................................................................................5             International Transfers ...................................................................19
  Definitions of Types of Accounts .........................................................7                              Withdrawals ..............................................................................................19
Account Opening/Ownership/Maintenance/Closing .....................8                                                          Where to make a Withdrawal........................................................19
  Amendments/Changes to this Agreement.......................................8                                                Cash Withdrawals .............................................................................19
  Arbitration..................................................................................................8              Writing a Check.................................................................................19
  Conflicting Demands/Disputes.............................................................8                                  Paying your Checks .........................................................................19
  FDIC Insurance..........................................................................................8                       Electronic Presentment of Checks .......................................19
  Governing Law ..........................................................................................8                       Check Processing Cut-off Hour ............................................20
  Indemnification .........................................................................................9                      Notations on Checks................................................................20
  Information Sharing ................................................................................9                           Post-Dated Checks ...................................................................20
  Limitation on Time to Sue or Arbitrate.............................................9                                            Stale Dated Checks...................................................................2 1
  Recording Your Service Requests .......................................................9                                    Stop Payment Orders .....................................................................2 1
  Your Consent For Us to Call You..........................................................9                                      General .........................................................................................2 1
  Security Interest .......................................................................................9                      Contents of Stop Payment Order .........................................2 1
  Severability.................................................................................................9                  Effective Period of Stop Payment Order: Renewal .........2 1
  Waiver..........................................................................................................9               Payment over Valid Stop Payment Order ..........................2 1
  Account Opening ....................................................................................10                          Replacement Check .................................................................22
  Consumer Reporting Agency Information ......................................10                                                  Official Checks and Money Orders.......................................22
  Checking Account Sub-accounts........................................................10                                     Insufficient Account Balances .....................................................22
  Updating Your Account Information..................................................1 1                                      Overdrawing your Account...........................................................22
  Transferring Account Ownership ........................................................1 1                                  Withdrawal Refusals .......................................................................23
  Spanish Language Preference.............................................................1 1                                 Withdrawal Notice ...........................................................................23
      Account Documents .........................................................................1 1                          Check Cashing..................................................................................24
      Account Communications...............................................................1 1                                    Your Own Checks......................................................................24
      Availability of Products and Services in Spanish.....................1 1                                                    Third Party Checks ...................................................................24
      Customer Service..............................................................................1 1                           Payee Check Cashing ..............................................................24
  Account Errors and Adjustments .......................................................12                                        Check Cashing for Others ......................................................24
  Assignments .............................................................................................12         Account Statements and Notices, Periodic Statements.........25
Account Transactions...............................................................................13                   Cancelled Check Options .....................................................................26
  What This Section Covers.....................................................................13                       Substitute Checks and Your Rights ..................................................26
  Checkbooks and Checks .......................................................................13                           What is a Substitute Check ..........................................................26
  Deposits .....................................................................................................13          Your Rights........................................................................................26
  Remotely Created Checks ....................................................................14                        Filing a Claim ...........................................................................................27
  Endorsements..........................................................................................14            Special Circumstances............................................................................28
  Items Sent for Collection......................................................................15                      Forfeited Accounts ................................................................................28
  Verification and Collection...................................................................15                       Death or Legal Determination of Incompetence..........................28
  ACH Provisional Credits........................................................................15                      Dormant Accounts.................................................................................28
  Notice of Incoming Transfer ................................................................15                         Legal Process..........................................................................................29
  Returned Items/Transactions..............................................................15                            Right of Setoff ........................................................................................29
  Reconstructing Lost or Destroyed Deposits...................................16                                         Restricted Access ..................................................................................30
  Account Balance and Transaction Information..............................16                                            Closing a Deposit Account ..................................................................30
  Limits on Transfers.................................................................................16              Foreign Currency Exchange..................................................................30
  Funds Transfers........................................................................................17                 Limitation of Liability.....................................................................30
     Security Procedures........................................................................18
                                                                                                                      Electronic Banking.....................................................................................3 1
     Claims ..................................................................................................18
                                                                                                                         General ......................................................................................................3 1
     Delays or Non-Execution of Transfers .......................................18
                                                                                                                            Limitations on Transfers ................................................................3 1
     Canceling or Changing a Transfer...............................................18
                                                                                                                            Limitations on Withdrawals and Right to Suspend or
     Rejecting a Transfer Request .......................................................18
                                                                                                                            Discontinue Services.......................................................................3 1
     Cut-Off Time for Executing your Transfer Request ...............18
                                                                                                                            Terminal Transactions ....................................................................3 1
                                                        2                                                                                                                      3
Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 4 of 28 Page ID #:278
Table of Contents continued                                                                                                                     General Terms

     Access Device ..........................................................................................3 1        When you open a Citibank deposit account, you are agreeing that
     Withdrawal Posting Cut Off Times ....................................................32                            your account will be governed by this Client Manual (sometimes
     Types of Transactions; Limitations ...................................................32                           referred to as “Manual”) and any and all accompanying
                                                                                                                        Marketplace Addenda (sometimes referred to as “Addendum”).
        Cash Withdrawals ............................................................................32                 Together, the Manual and Addendum are referred to as
        Fees for Cash Withdrawals............................................................33                         “Agreement,” which contain important terms and conditions,
        Deposits..............................................................................................33        details, rules and procedures applicable to each of your accounts.
        Payments to Us and to Our Affiliates .......................................34                                  If you open a CitiBusiness account, a retirement account, a Citi
        Bill Payments....................................................................................34             Private Bank account, or an International Personal Banking or
                                                                                                                        Citigold International or Global Executive Banking account, you will
        Electronic Check Conversion .......................................................35                           receive other specific terms and conditions applicable to that
        Transfers ............................................................................................35        account.
             Fees...............................................................................................35      Unless otherwise expressly agreed in writing, our relationship with
             Transfer Limits ..........................................................................36               you will be that of debtor and creditor. That is, we owe you the
             Destinations ...............................................................................36             amount of your deposit. No fiduciary, quasi-fiduciary or other
        Canceling an Automatic Transfer ...............................................36                               special relationship exists between you and us. We owe you a duty
                                                                                                                        of ordinary care. Any internal policies or procedures that we may
        Point-of-Sale (POS) Transactions ...............................................36
                                                                                                                        maintain in excess of reasonable commercial standards and
             “PIN Based” Transactions ......................................................36                          general banking usage are solely for our own benefit and shall not
             “Signature” Transactions .......................................................36                         impose a higher standard of care than otherwise would apply in
        Citi MobileSM Mobile Banking ........................................................38                         their absence.
        Security Tips .....................................................................................39           Please note that if your country of residence is other than the
        Transactions Made Outside the U.S. and Puerto Rico .........40                                                  United States or Commonwealth of Puerto Rico, your country of
             ATM Cash and POS Transactions Outside the U.S:                                                             residence may have laws, rules and regulations that govern, affect
                                                                                                                        or may be prompted by your application for and use of our accounts,
             Transaction Charge..................................................................40
                                                                                                                        products, and services, including laws, rules and regulations
             Currency Conversion Methods.............................................40                                 regarding taxes and exchange controls.
        Lost or Stolen Citibank® Banking Cards, or Other Access
        Devices and Unauthorized Electronic Transactions ..............4 1                                                                        Definitions
             Consumer Liability....................................................................4 1                  When used in this Agreement:
             Citibank® Debit MasterCard® ..................................................4 1                          “We,” “us,” “our,” and “Citibank” mean Citibank, N.A. and “you”
             Contact in Event of Unauthorized Transfer ......................42                                         and “your” mean you, the customer.
     Error Resolution and Notice Procedures........................................42                                   “Access Device” means a card or code, or other means of
                                                                                                                        identification and authentication, used to access your account.
        Our Responsibility to You .............................................................43
                                                                                                                        In this Agreement, it means your “Citibank® Banking Card”
     Confidentiality at Citibank...................................................................43                   including your Citibank® ATM Card; Citibank® Debit MasterCard®;
Limitation of Liability .............................................................................44                 Citibank® / AAdvantage® Debit MasterCard®; Citibank® Debit
                                                                                                                        MasterCard® with PayPassTM; Citibank® / AAdvantage® Debit
Resolution of Disputes by Arbitration.............................................45                                    MasterCard® with PayPassTM and any other PayPassTM or other type
   Agreement to Arbitrate Disputes .....................................................45                              of device issued by Citibank along with or in lieu of your Citibank
   Disputes Covered by Arbitration.......................................................45                             Banking Card. It also includes these account access codes: your
   Disputes Excluded from Arbitration ................................................46                                Personal Identification Number (PIN), your Telephone Personal
   Commencing an Arbitration...............................................................46                           Identification Code (“TPIC”), and the User ID and Password you use
                                                                                                                        to access Citibank® Online and CitiMobileSM.
   Administration of Arbitration ...........................................................46
                                                                                                                        “Business Day”
   Costs ..........................................................................................................47
   No Class Action or Joinder of Parties .............................................47                                • when referring to Citibank, means any day of the week that is
                                                                                                                           not a Saturday, Sunday or bank holiday. Non-Business Days are
   Right to Resort to Provisional Remedies Preserved ...................47                                                 considered part of the following Business Day. For funds
   Arbitration Award ..................................................................................47                  availability purposes, see the “Funds Availability at Citibank”
   Governing Law........................................................................................47                 section of the Marketplace Addendum.
   Severability, Survival ............................................................................48                • when referring to Citigroup Global Markets Inc., means any day
Signature Card (Reference Copy).......................................................49                                   of the week Monday through Friday except days when the
                                                                                                                           New York Stock Exchange is closed. Non-Business Days are
CitiPhone Banking® and Other Customer Service                                                                              considered part of the following Business Day.
Telephone Numbers...................................................................back cover                          “Citibank® Banking Card” means all Access Devices that may be
                                                                                                                        used at ATMs, including Citibank ATM cards and all versions of
                                                                                                                        Citibank debit cards bearing a MasterCard® Brand Mark (“Debit Card”).

                                                         4                                                                                               5
Case    2:21-cv-04237-FLA-MRW
“Citigroup                                  Document
           Global Markets Inc.” (“CGMI”), member SIPC, is an12-5 Filed 06/06/21   Page
                                                                         Definitions     5 of 28
                                                                                     of Types      Page ID #:279
                                                                                              of Accounts
investment advisor and broker-dealer registered with the                “Estate Account” means an account opened by a fiduciary on
Securities and Exchange Commission. CGMI and Citibank are               behalf of a formal estate. The estate will have its own Taxpayer
affiliated companies under the common control of Citigroup Inc.         Identification Number issued by the Internal Revenue Service
“Citi Personal Wealth Management” (“CPWM”) is a business of             (IRS). Additional documentation is required to open the account.
Citigroup Inc., which offers investment products and services           “Individual Account” means an account owned in the name of
through Citigroup Global Markets Inc. (“CGMI”), member SIPC.            one person only.
                  SECURITIES:                                           “Joint Account” means an account owned in the names of more
                                                                        than one person in joint tenancy. If one owner dies, ownership of
                 • NOT FDIC INSURED                                     the account will automatically pass to the surviving joint owner(s).
                 • NO BANK GUARANTEE                                    Unless you designate otherwise on your signature card, application
                 • MAY LOSE VALUE                                       or other bank documentation, we will assume that personal
                                                                        accounts opened by two or more individuals are intended to be
                                                                        joint tenancy accounts with the right of survivorship. We can act
“Electronic Funds Transfers” (“EFT”) means any transfer of              on the instruction of any one or more of the joint account owners.
funds, other than a transaction originated by check, draft or similar   In the event of conflicting instructions or a dispute among you, we
paper instrument, or computer or magnetic tape, so as to order,         may require all joint account owners to act together in giving us
instruct or authorize a financial institution to debit or credit a      instructions or performing transactions. Any joint account owner
consumer checking, savings or other asset account (such as              may close a joint account.
brokerage). Examples of EFT transactions are:                           EACH ACCOUNT OWNER IS JOINTLY AND SEVERALLY RESPONSIBLE
• Automated Clearing House (ACH) transactions                           FOR ALL ACTIVITY RELATED TO THE JOINT ACCOUNT, INCLUDING
• Point-of-Sale (“POS”) transactions                                    RESPONSIBILITY FOR PAYING OVERDRAFTS CREATED BY ANY
                                                                        AUTHORIZED SIGNER(S) OR PARTY TO THE ACCOUNT, WHETHER
• ATM transactions                                                      OR NOT THEY PARTICIPATE IN THE TRANSACTION OR BENEFIT
• Direct deposit or withdrawal of funds                                 FROM ITS PROCEEDS. WE MAY BE REQUIRED BY LEGAL PROCESS
                                                                        TO PAY ALL THE FUNDS IN A JOINT ACCOUNT TO SATISFY A
• Transfers initiated by telephone.
                                                                        JUDGMENT AGAINST ANY OR ALL ACCOUNT OWNERS.
Non-EFT transactions include: transfers related to bona fide trust
                                                                        “In-Trust-For (“ITF”) Account” means an account where you
and custodial accounts; Fedwires and similar network transactions
                                                                        designate another person as beneficiary of the account. You can
(CHIPS, SWIFT, and telex); and transfers to cover overdrafts (such
                                                                        open an individual or joint ITF account as long as it is not a
as Safety Check transfers).
                                                                        checking account. The beneficiary receives the funds in the
“Home Branch” means the Citibank branch in which you opened             account only upon the death of all account owners and cannot
your account or to which your account was assigned or transferred.      make any withdrawals or account changes before that time.
“Linked Accounts” or “Linking” refers to eligible Citibank deposit      If more than one beneficiary is named in our records, they will
and/or credit accounts that are combined for different benefits,        share equally in the account proceeds. During the lifetime of one
which may include pricing, statements, Safety Check and the ability     or more of the account owners, this account will be treated as an
to perform certain transactions between accounts. Certain accounts      individual account or joint account, as applicable. To change the
that you maintain with our affiliates may also be linked. Generally,    beneficiary, all account owners must sign our documentation
accounts that you maintain in different geographies cannot be linked.   naming the new beneficiary.
“Network ATM” refers to an automated teller machine (“ATM”)             “Trust Account” means an account owned by a trust. In some
other than a Proprietary Citibank ATM that is operated by or on         cases, the trust must have its own Taxpayer Identification Number
behalf of a financial institution that is a member of a qualifying      issued by the Internal Revenue Service (IRS). Additional
payment processing network as identified on your Citibank               documentation is required to open the account.
Banking Card including MasterCard® and bearing the MasterCard®          “Uniform Transfers to Minors Account” (“UTMA Account”)
Brand Mark, and Maestro® or Cirrus® brands.                             means an account owned by a minor, who receives the funds as a
“Point-of-Sale” (“POS”) means a Citibank® Banking Card EFT              permanent (irrevocable) gift. A custodian controls and manages
from your primary checking account at locations displaying the          the account for the benefit of the minor. The definition of a minor
MasterCard® Brand Mark or Maestro® brands to purchase goods             varies by state; however, generally, one custodian and one minor
and services and/or receive cash using your Debit Card for signature    are allowed per account, unless the account is established
transactions (see the “Electronic Banking” section of this Manual)      under Maryland’s UTMA rules. We act only upon the custodian’s
or using your Debit Card or Citibank ATM card for a PIN-based EFT       instructions. You may wish to consult your tax advisor or attorney
to purchase goods and services.                                         before opening a UTMA account.
“Proprietary Citibank ATM” means an ATM that is owned or
operated by Citibank, usually only found in Citibank branches.
“Remotely Created Check(s)” means an item not bearing the
drawer’s (your) actual signature, but purporting to be authorized
by the drawer (you).




                                 6                                                                       7
Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Indemnification
                                                         Page 6 of 28 Page ID #:280
              Account Opening/Ownership/                                     Except as otherwise set forth in this Agreement, you agree to
                Maintenance and Closing                                      indemnify, defend and hold us harmless from all claims, actions,
                                                                             proceedings, fines, costs and expenses (including, without limitation,
     Amendments/Changes to This Agreement                                    attorney fees) related to or arising out of: (a) your actions and
We may change (add to, delete or alter) the terms of our Agreement           omissions in connection with your accounts or our services, and
with you by mailing, e-mailing or delivering a notice, a statement           (b) our actions and omissions, provided that they are taken/
message or an amended Agreement to any of you at the last                    omitted in accordance with this Agreement or your instructions.
address (location or e-mail) on file for you, your account, or the service   This provision shall survive the termination of this Agreement.
in question. Unless otherwise required by law, we may amend the
Agreement without prior notice (e.g., by posting the information in                               Information Sharing
our offices, on our/your web site, or otherwise making it available          Our Consumer Privacy Notice describes personal information we
to you). You should retain all notifications of change with copies of        may collect about you, including your name, address, telephone
your account documentation. You can always request a copy of our             number, and other information we receive from you, information
current Agreement at any branch or by calling CitiPhone Banking®.            about your account and transactions, and information we receive
If you opened your account remotely by using Citibank® Online, you           from credit reporting agencies and other sources. You authorize
can obtain a copy of our current Agreement at www.CitibankOnline.com         us to disclose this information to affiliates and nonaffiliated third
or by calling CitiPhone Banking® and indicating that you opened              parties as permitted by applicable law except as you or we limit
your account through Citibank® Online.                                       those disclosures under the terms of our Consumer Privacy Notice.
                                                                             A copy of our Consumer Privacy Notice accompanies your
                            Arbitration                                      Agreement and we will provide it thereafter as required by
This Agreement contains an arbitration provision that authorizes             applicable law. You may obtain a copy of the Citibank Consumer
either party to elect mandatory and binding arbitration of certain           Privacy Notice at any branch, by calling us toll-free within the U.S.
disputes. The terms of the arbitration provision are set forth in the        at 1-888-214-0017, by calling CitiPhone Banking® (see the back
section entitled “Resolution of Disputes by Arbitration.” PLEASE             cover of this Manual for telephone numbers) or by visiting
READ THIS ARBITRATION PROVISION CAREFULLY.                                   www.citibank.com. You may change your Privacy preferences at
                                                                             any time by calling the toll free number listed in our privacy notice.
              Conflicting Demands/Disputes                                   We may take as long as thirty (30) days from our receipt of your
If there is any uncertainty or conflicting demand regarding the              privacy choices to process your request.
ownership of an account or its funds; or we are unable to determine
any person’s authority to give us instructions; or we are requested                 Limitation on Time to Sue or Arbitrate
by law enforcement or a state or local agency to freeze the                  Unless otherwise required by law, an action, proceeding or arbitration
account or reject a transaction due to the suspected financial               by you to enforce an obligation, duty or right arising under this
abuse of an elder or dependent adult; or we believe a transaction            Agreement or by law with respect to your account or any account
may be fraudulent or may violate any law, we may, in our sole                service must be commenced within one (1) year after the cause of
discretion: (1) freeze the account and refuse transactions until we          action accrues (two (2) years if your Home Branch is located in Texas).
receive written proof (in form and substance satisfactory to us) of
each person’s right and authority over the account and its funds;                       Recording Your Service Requests
(2) refuse transactions and return checks, marked “Refer to                  We may monitor or record your conversations with us or with an
Maker” (or similar language); (3) require the signatures of all              agent acting on our behalf. We do this from time to time to monitor
authorized signers for the withdrawal of funds, the closing of an            the quality of service and accuracy of information given to you and
account, or any change in the account regardless of the number of            to ensure that your instructions are followed.
authorized signers on the account; (4) request instructions from a
court of competent jurisdiction at your expense regarding the                            Your Consent for Us to Call You
account or transaction; and/or (5) continue to honor checks                  You understand that we or our agents may contact you at any
and other instructions given to us by persons who appear as                  telephone number you provide to us, including your cell phone
authorized signers according to our records. The existence of the            number. You agree to receive these calls and messages, such as
rights set forth above shall not impose an obligation on us to               text messages or prerecorded or autodialed calls. You understand
assert such rights or to deny a transaction.                                 your service provider may charge you for these calls/messages.

                         FDIC Insurance                                                             Security Interest
Your Citibank deposits are insured by the Federal Deposit                    You grant us a security interest in your account for amounts owing
Insurance Corporation (FDIC) up to applicable limits. The FDIC               to us under this Agreement by any owner. This provision does
website at www.fdic.gov allows you to determine the amount of                not apply to IRA or tax-qualified retirement accounts or where
your deposits which are insured. For more information, please                otherwise prohibited by law.
contact the FDIC directly at 1-877-ASKFDIC (1-877-275-3342).
                                                                                                       Severability
                         Governing Law                                       Unless otherwise stated, if any of the provisions of this Agreement
Accounts and services are governed by federal laws and regulations.          are determined to be void or invalid, the remainder of the Agreement
To the extent that such laws and regulations do not apply, these             shall remain in full force and effect.
accounts and services shall be governed by and be construed in
accordance with the laws of the state where your Home Branch is
located, unless a specific agreement states otherwise, or as provided
under abandoned property statutes.

                                    8                                                                          9
Case 2:21-cv-04237-FLA-MRW
                 Waiver    Document 12-5 Filed 06/06/21   Page
                                                Updating Your   7 of 28Information
                                                              Account     Page ID #:281
We may delay in enforcing any of our rights under this Agreement          It is important that your account records are kept up-to-date. You
without losing them. Any waiver by us shall not be deemed a waiver        must inform us of any change in your name or address. For your
of any other right or of the same right at another time. You waive        convenience, you can do this:
diligence, demand, presentment, protest and notice of every kind,         • By signing on to your account at www.CitibankOnline.com;
except as set forth in this Agreement.
                                                                          • By calling CitiPhone Banking®;
                       Account Opening                                    • At a Citibank branch.
All accounts are opened subject to our ability to verify your identity    If you meet the required criteria, we will complete your address
by requiring acceptable types of identification. To help the government   change request over the phone; however, it may be necessary to
fight the funding of terrorism and money laundering activities,           have you place your request in writing. Be sure to change the
federal law requires us to obtain, verify, and record information         address on each of your accounts. Address changes will not
that identifies each person who opens an account. When you apply          change your Home Branch and any additional accounts you open
for an account, we will ask for information that will allow us to         by phone, mail or using Citibank® Online will also be assigned to the
identify you. We may also ask for your driver’s license or other          same Home Branch. We reserve the right to change your address
identifying documents.                                                    for both mailing and records purposes if we receive information
      Consumer Reporting Agency Information                               from the United States Postal Service or any other third-party who
                                                                          we believe in our sole discretion is authorized to make such
You authorize us to obtain a consumer report in connection with
                                                                          changes or who has actual knowledge of your current address.
the application, update or renewal of any deposit or loan account
you apply for and you understand that we may also obtain                             Transferring Account Ownership
such reports at any time once you become a customer. You also             OWNERSHIP OF CHECKING, SAVINGS, MONEY MARKET AND
authorize us to use these consumer reports to consider you for            CERTIFICATE OF DEPOSIT ACCOUNTS IS TRANSFERABLE ONLY
other programs with Citibank.                                             WITH OUR WRITTEN PERMISSION AFTER YOU COMPLETE OUR
We may report information about you and any joint account                 APPROPRIATE FORMS AND, IN MOST CASES, WOULD REQUIRE
owners or authorized signers on the account to a Consumer                 THE ACCOUNT TO BE CLOSED AND RE-OPENED.
Reporting Agency. If you disagree with the accuracy of the
information that we submit to a Consumer Reporting Agency,                             Spanish Language Preference
please call CitiPhone Banking® (see the back cover of this Manual         This section applies if you select Spanish as your preferred
for telephone numbers) or write to us at Citibank — Consumer              language for communicating with us. Please note that we may not
Report Inquiry, P.O. Box 769004, San Antonio, TX 78245-9989.              be able to accommodate this preference at all of our branches or
We will review our files and respond to you in writing.                   for all products and services.
            Checking Account Sub-accounts                                    Account Documents. English is the controlling language
                                                                             governing your banking relationship with us, and the English
For regulatory reporting and accounting purposes, all Citibank               version of this Agreement is the governing Agreement. However,
consumer checking accounts consist of two sub-accounts: a transaction        as a courtesy, at your request, and for your convenience only,
sub-account to which all financial transactions are posted; and a            when you open a deposit account with us we may provide you
savings sub-account into which available balances above a pre-set            with an unofficial Spanish translation as well as an official
level are transferred daily.                                                 English version of this Agreement. If we do so, you should retain
Funds will be transferred to your transaction sub-account to meet            both the English and Spanish versions for your records.
your transactional needs. For Regular Checking (all non-interest             Account Communications. Although we may send you a Spanish
bearing checking accounts), both sub-accounts are non-interest               version of your account statement, you can obtain an English
bearing. For all types of Interest Checking, the savings sub-accounts        version upon request. Currently, Citigold® Account statements
pay the same interest rate as their corresponding transaction                are available only in English. Certain other notices, disclosures
sub-accounts. Transfers can occur on any Business Day. Transfers             and communications may also only be available in English.
to the savings sub-account will be made whenever available balances
in the transaction sub-account exceed a preset level. Transfers              Availability of Products and Services in Spanish. Online banking
from the savings sub-account to the transaction sub-account will             and ATM services are offered in Spanish; however, some products
be made whenever the transaction sub-account balances fall                   and services provided in our branches may be available only
below a predetermined level. Because banking regulations limit the           in English.
number of transfers between these types of sub-accounts, all                 Customer Service. You can receive customer service in Spanish
balances in the savings sub-account will be transferred to the               by calling Citiphone Banking®.
transaction sub-account with the sixth transfer in any statement
period. Both sub-accounts are treated as a single account for
purposes of the customer’s deposits and withdrawals, access
and information, tax reporting, fees, etc.




                                  10                                                                       11
Case 2:21-cv-04237-FLA-MRW       Document 12-5 Filed 06/06/21 Page 8 of 28 Page ID #:282
       Account Errors and Adjustments
We may make adjustments to your account whenever a correction                                Account Transactions
or change is required. Adjustments might occur, for example, if
deposits are recorded in the wrong amount or items you deposit
are returned unpaid. We may elect, in our discretion, not to                              What This Section Covers
make an adjustment to your account to correct an error which you          This section governs transaction activity in the following Citibank
or a third party (e.g., another financial institution) cause if the       accounts: all types of checking, savings and money market
adjustment is less than $5.00 or our cost to make the adjustment          accounts. It does not apply to certificate of deposit accounts.
is greater than the amount in question.
You have a responsibility to review your account statement in a                             Checkbooks and Checks
timely manner and to notify us promptly of any errors. Within             When you open a checking or money market account with a
thirty (30) days after we send or make available to you your              check-writing feature, you can order personalized checks through
account statement and accompanying items, you must notify us in           us. When we place an order for your checks, we act as sales and
writing of any errors, discrepancies, or unauthorized transactions        billing agent for the check supplier, and we are compensated for
not involving an electronic funds transfer. If you fail to do so, we      our services. We will automatically deduct the cost from your
will not be liable for debits or charges to your account resulting        account balance after your order is processed. You are responsible
from such errors, discrepancies or lack of authorization, or for          for verifying the accuracy of all information shown on your checks.
losses resulting from subsequent related occurrences.                     If you find an error, you must notify us immediately.
You also agree that any suit or demand for arbitration that you           If you arrange for the printing of your own checks, the form,
assert based on an account error, discrepancy, or unauthorized            encoding and format of the checks must follow our check
transaction must be brought within one (1) year (two (2) years in         specification requirements and be approved by us in advance. If
Texas) after the date of the first account statement on which the         you do not purchase your checks through us, we may charge a fee
error, discrepancy, or unauthorized transaction appears.                  for each check that rejects during processing due to poor print
                                                                          quality, or if it fails to meet our specifications. You agree not to
If you think an error has been made or if you need more information       issue checks with features or marks that obscure, alter or impair
about a transaction, call CitiPhone Banking® at the number on the         information on the front or back of a check or that otherwise
back of your Citibank® Banking Card. If your account is debited with      prevents us or another bank from capturing such information
a substitute check that you have received from us and you believe         during automated check processing.
that there is an error or discrepancy or that the transaction is
unauthorized, you are entitled to additional rights under the law.        Checks ordered through us can include fraud prevention features.
Please refer to the “Substitute Checks and Your Rights” section of this   If you choose not to use them or other checks that include fraud
Manual. Please read the “Error Resolution and Notice Procedures”          prevention features, you agree to assume a heightened degree of
provisions of the “Electronic Banking” section of this Manual for         responsibility for safeguarding your checks, and for reviewing all
additional information about problems with such transactions.             returned checks and statements as soon as you receive them.
If funds to which you are not entitled are deposited into your            You agree to safeguard your blank and canceled checks, and to
account, we have the right to remove these funds from the account         take reasonable steps to prevent their unauthorized use. If your
at any time without prior notice to you. If there are insufficient        checks are lost or stolen, you agree to notify us immediately.
funds in the account, we may charge your other accounts to                For security reasons, we reserve the right to close your account
recoup the funds, as more fully explained in the “Right of Setoff”        and transfer the balance to a new account. If we do, all checks
section of this Agreement.                                                written but not yet paid may be returned to payees as “Account
                                                                          Closed” or “Refer to Maker”. You will be responsible for issuing any
                          Assignments                                     replacement checks.
Most accounts can be assigned as collateral for a loan from us or
another lender. Unless we agree in writing, any such assignment to                                     Deposits
another lender will remain subject and subordinate to our right of        You can make deposits:
setoff. For the assignment to be effective, we must receive written       • At any Proprietary Citibank ATM in the U.S., 24 hours a day, 7 days a
notice of the assignment and agree to it in writing. We will then           week, by using a deposit envelope and your Citibank® Banking Card.
reflect the change on our records.                                          Envelopes are available at all Proprietary Citibank ATM locations;
                                                                          • At ATMs located in select 7-ELEVEN® Convenience Stores
                                                                            (deposits of checks only);
                                                                          • With a teller, during regular banking hours, at any Citibank
                                                                            branch in the United States;
                                                                          • By using our Deposit/Payment Express boxes which are located
                                                                            at select Citibank branch locations;
                                                                          • By mail;
                                                                          • By Direct Deposit of your pay, pension, social security or any other
                                                                            federal or state payment to your checking, savings or money
                                                                            market accounts. Forms for establishing direct deposits can be
                                                                            obtained at any Citibank branch or through Citibank® Online;
                                                                          • By Citibank® Global Transfer Service (where available); or
                                                                          • By an ACH or wire transfer.

                                  12                                                                        13
Case
We may2:21-cv-04237-FLA-MRW                   Document
       accept items payable to you, or to any of you, from any12-5 Filed
                                                                   an item06/06/21       Page 9 of of28morePage
                                                                          that bears the endorsements              IDperson
                                                                                                            than one   #:283or
source without questioning the authority of the person making the       persons who are not known to us, we may refuse the item, require
deposit. We also may give cash back to any authorized account           all endorsers to be present, or require that the endorsements be
signer(s) or agent(s) in connection with items payable to any           guaranteed by another financial institution acceptable to us before
owner, whether or not the items have been endorsed by the owner.        we accept the item. If you routinely request that we deposit
If you make a deposit or payment that is not accompanied by             third party checks, we may require that you enter into a separate
instructions indicating how or where it is to be credited, we may       agreement with us for that purpose. We may also refuse to accept
apply it at our discretion, to any loan or deposit account any of you   such an item for encashment.
maintain with us.
                                                                                         Items Sent for Collection
                Remotely Created Checks                                 We and other institutions may refuse to accept a check or other
You may not deposit remotely created checks to an account with          item for deposit or may accept it on a collection basis only. This
us without our prior, express written consent. If you deposit           often occurs with foreign, questionable or damaged items. If we
remotely created checks with us, you agree that we may withhold         accept an item for collection, we will send it to the institution upon
a portion of the proceeds of such remotely created checks in a          which it is drawn, but will not credit your account for the amount
reserve account, in an amount that we reasonably believe may be         until we receive the funds from the other institution. If we elect to
needed to cover future charge backs, returned items, and/or             credit your account before then, we may charge the amount back
claims that such remotely created checks were unauthorized. You         against your account if we do not receive payment for any reason.
grant us a security interest in the reserve account. Unless we agree    We may impose a fee in connection with sending and receiving
otherwise in writing with you, reserve funds shall not bear interest.   items for collection (e.g., by charging your account or deducting
Our right to charge your account for returned remotely created          the fee from the amount remitted). Other institutions that send or
checks will not be limited by the balance or existence of any           receive items for collection involving your account also may
reserve fund. Our rights with respect to the reserve fund, as well      impose a fee for their services.
as the security interest granted to us, shall survive the termination
of this Agreement. We may discontinue accepting remotely created                        Verification and Collection
checks at any time without cause or prior notice.                       Any item that we cash or accept for deposit is subject to later
If you provide your account number to a third party with instructions   verification and final payment. We may deduct funds from your
to charge your account by means of one or more remotely created         account if an item is lost, stolen or destroyed in the collection
checks, you authorize us to pay such remotely created checks,           process, if it is returned to us unpaid, or if it was improperly paid,
even though they do not contain your signature and may exceed           even if you have already used the funds. Cash deposits are also
the amounts you authorized to be charged. This provision shall not      subject to later verification.
obligate us to honor remotely created checks. We may refuse to                           ACH Provisional Credits
honor remotely created checks without cause or prior notice, even
                                                                        Credit for an automated clearing house (“ACH”) transfer is
if we have honored similar items previously.
                                                                        provisional until final payment is received by the payee’s financial
                        Endorsements                                    institution. Until that happens, the party originating the transfer is
To ensure that your check is processed without delay, you must          not deemed to have made payment to the beneficiary, and the
endorse your check correctly. The area reserved for your signature      payee’s bank is entitled to a refund of the provisional credit. If we
is on the back of the check, within 1-1/2 inches from the “top” edge    give you provisional credit for an ACH transfer, but do not receive
(as shown in the picture below). Turn the check over, and sign your     final payment, you become obligated to us for the full amount
name and write your account number. Do not make any additional          without prior notice or demand.
marks or notations on the back of the check. The portion of the                        Notice of Incoming Transfer
check not reserved for your endorsement must remain blank for
                                                                        We are not required to give you a separate notice of our receipt of
processing purposes. We will not be responsible for any loss you
                                                                        an ACH transfer. If we accept ACH credits to your account, you will
incur if your check is improperly endorsed. You will be liable for
                                                                        receive notice of the credit on your next regular periodic statement.
unpaid checks returned late because your endorsement, a prior
                                                                        Although we may send notice of a non-ACH incoming funds transfer
endorsement, or information you have printed on the back of the
                                                                        (e.g., a wire), we assume no obligation to do so. Transfers to your
check obscures other endorsements.
                                                                        account will be reflected on your regular periodic statement. You
                                                                        may also contact your Home Branch during normal business hours
                                                                        to determine if a transfer has been credited to your account. This
                                                                        information is available to you anytime via CitiPhone Banking®,
                                                                        Citi MobileSM or Citibank® Online.

                                                                                      Returned Items/Transactions
                                                                        When checks or other items that you deposit to your account are
                                                                        returned for insufficient or uncollected funds, we may, at our
                                                                        discretion, re-present those checks or other items for payment a
                                                                        second time without notifying you that the check or item was
                                                                        returned. You agree that we are not responsible for any loss or
                                                                        damage you may incur as a result of our not notifying you when
                                                                        such check or other item was first returned. At our option, we may
                                                                        re-present the check electronically. We may also place a hold on
We may endorse and/or collect items deposited to your account
                                                                        the funds in question (see “Funds Availability at Citibank” section
without your endorsement, but may require your personal
endorsement prior to accepting an item for deposit. If you deposit
                                 14                                                                       15
in Case      2:21-cv-04237-FLA-MRW
    the Marketplace    Addendum) or charge your account  Document
                                                               for the 12-5youFiled     06/06/21
                                                                                 have (or that we openPagefor you)10  ofis28
                                                                                                                   that         Pageto ID
                                                                                                                           not subject    these
amount (and any interest earned on it) whether or not the return #:284 transaction limits, as will be further described in the notice that we
or notice of non-payment is proper or timely.                              will send concerning such excessive transaction activity; or, close
This also applies to checks drawn on us which are not paid for any         your account and mail you a check for your balance, if any. We may
reason, and to checks that are returned to us in accordance with           also impose an excessive activity fee. There is no limit on the
any law, regulation or rule (including a clearinghouse rule). We may       number of transfers between your linked deposit accounts that
assess a fee for each returned item and notify you of the return           you make in person with a teller or at a Citibank ATM.
orally, electronically or in writing.                                      The chart below provides some examples of transactions that
If we receive an affidavit or a declaration under penalty of perjury       count toward the six transaction limit as well as those that do not.
stating that an endorsement on an item deposited to your account
is forged, that the item contains an alteration, or that there has                                                               ...count
been a breach of warranty in connection with the item, we may                                                                    toward the 6
charge the item back against your account or place a hold on the            Does this transaction in a savings or                transaction
funds pending an investigation, without prior notice to you.                money market account...                              limit?
                                                                            Citibank® Online transfers from savings to a
     Reconstructing Lost or Destroyed Deposits                              linked Citibank account (such as checking)           Yes
When you cash or deposit a check or other item with us, we act as
                                                                            Outgoing Inter Institution Transfers or
your agent to collect the item. You assume all risk of loss for an
                                                                            Online Wires through Citibank® Online                Yes
item in the process of collection. We may reverse any credit given
                                                                                                                        ®
and any interest earned or accrued for a deposited item that is lost        Transfers  made  through  CitiPhone Banking          Yes
in transit and, for a cashed item lost in transit, we may recover the       Transfers from savings to cover checking
amount of the disbursed funds from any account you maintain                 overdrafts through our Safety Check service          Yes
with us. You will do everything reasonably within your ability to
promptly assist us to find, identify or replace a lost item, including      Pre-authorized (ACH) deductions by a
but not limited to, maintaining a record of the maker of items              third party                                          Yes
delivered to us for deposit and collection. We shall not be liable to       Checks written from a money market account           Yes
you if an item is lost in the process of collection, provided we            Outgoing Citibank® Global Transfers made through
exercised ordinary care in handling the item. In no event shall we
                                                                            Citibank® Online, at a Citibank ATM or in a branch Yes
be liable to you if you cannot identify the maker of the lost item.
                                                                            Electronic settlement transactions between a
   Account Balance and Transaction Information                              linked brokerage account and money market
Although you may view your account information on Citibank® Online,         account that result in a transfer or withdrawal
Citi MobileSM or at an ATM and you may receive account information          from a linked money market account                   Yes
                             ®                                   ®
through CitiPhone Banking and account updates through Citi Text             Cash Withdrawals made at an ATM                      No
Banking, the information provided through any of these means
may not include recent transactions and may also include funds              Withdrawals or transfers with a teller
that are not available for immediate withdrawal.                            in a Citibank branch                                 No
                                                                            Transfers made at a Citibank ATM to a linked
                      Limits on Transfers                                   Citibank account (such as checking)                  No
Federal regulations require us to limit the number of transfers
from any savings account, including money market accounts, of the           Transfers  and deposits into a savings or
following transaction types:                                                money market account                                 No
• Checks you write;                                                                                Funds Transfers
• Debit Card or similar orders made by you and payable to a third           The following terms apply to domestic or international wire transfers
   party;                                                                   of funds which are initiated at or through a Citibank branch, including
• Automatic transfers (including Safety Check transfers);                   wire or cable transfers. Examples of funds transfers covered by
                                                                            this section are Fedwires and similar network transactions (CHIPS,
• Recurring payments you set up in advance;
                                                                            SWIFT and telex). In addition to the information provided here, please
• Payments and transfers you authorize via CitiPhone Banking®,              refer to any funds transfer agreement you may receive when you
   Citi MobileSM and Citibank® Online or other electronic means;            initiate such a request. The terms of that agreement will supersede any
• Transfers to third party institutions at an ATM (i.e. Transfers made      conflicting terms in this Agreement. When you place an order to
   at an ATM for mortgage and/or credit card payments), including           transfer money, you authorize us to debit your account for the amount
   those you make using the Citibank® Global Transfer Service.              of the order, and you authorize us to charge your account a service
                                                                            fee in accordance with our fee schedule in effect at the time of your
The maximum number of transfers you can make is limited to no
                                                                            order. Please refer to “Other Fees and Charges for All Accounts” in the
more than six (6) per statement period. If you have reached this
                                                                            Marketplace Addendum for schedule of applicable fees. In placing the
limit, we may refuse to honor additional transactions. We count
                                                                            order, you must select a financial institution (“beneficiary bank”)
checks for purposes of the transaction limitation as of the date we
                                                                            to receive it. You may instruct the beneficiary bank to credit an
post them to your account (not as of the date you write them). As
                                                                            account or hold the funds for the beneficiary. The beneficiary bank
such, a check you write during one statement period may not be
                                                                            is responsible for following your instructions and letting the
counted until a subsequent statement period. If these limits are
                                                                            beneficiary know when the funds become available. If you specify
exceeded three (3) times within a twelve (12) month period, we will,
                                                                            an account number to credit, you are acknowledging three things:
in our sole discretion, either: restrict your account access; or,
transfer the funds in your account into another Citibank account
                                  16                                                                          17
    Case
• You   know2:21-cv-04237-FLA-MRW                        Document
              that the beneficiary bank may credit an account   based    12-5Incoming
                                                                                FiledFunds
                                                                                         06/06/21
                                                                                               Transfers.Page
                                                                                                          Notice of11
                                                                                                                    yourof  28 Page
                                                                                                                         incoming           ID
                                                                                                                                   funds transfers
   on that account number;                                             #:285 will be deemed to have occurred when you receive your periodic
• The beneficiary bank is not obligated to verify that the account           bank statement, or another notice from us, containing a credit to
   number belongs to the intended beneficiary of the transfer;               your account for the funds received. Also, to determine if a funds
                                                                             transfer has been credited to your account, you can call CitiPhone
• Any losses resulting from an incorrect account number or other             Banking®, view your account information on Citibank® Online or Citi
   misidentification of the beneficiary are your responsibility and          MobileSM, or request account updates via Citi® Text Banking.
   not ours.
                                                                             International Transfers. For funds transferred to beneficiaries
Security Procedures. When you place an order for a funds transfer,           and beneficiary banks in other countries, we will normally convert
we will follow a security procedure established for your protection          the funds to the currency of the destination country at our current
and ours to verify that the transfer has been properly authorized.           currency conversion rate. If you want the funds sent in U.S. dollars,
You understand that the security procedure is designed only to               we cannot guarantee that the beneficiary will receive the funds in
verify the source of the funds transfer instruction and not to detect        U.S. currency. The local bank may charge a fee for currency
errors in the content of that instruction or to prevent duplicate            conversion. The actual amount that the beneficiary receives may
transfers. The procedure depends on the means by which you provide           be reduced by charges imposed by the beneficiary bank, or a
instructions to us. Unless we agree on another security procedure, you       correspondent bank, including charges for exchange of currency.
agree that we may confirm the authenticity and content of instructions       An international transfer of funds into your account may be
by placing a call to any authorized signer on your account. By placing       reduced by fees that we impose or that are imposed by the sending
a transfer order, you agree to our use of the applicable security            bank or by any correspondent bank. In some instances we may also
procedure. You agree to be bound by the resulting transfer, whether          act as the correspondent bank. In addition, in the case of transfers
or not authorized by you, provided we have accepted the transfer             into your account which are sent in foreign currencies, we will
order in accordance with our established security procedure.                 convert the funds into U.S. dollars at our current conversion rate.
Claims. You have the responsibility to let us know of any error, delay       Our conversion rate for both outgoing and incoming foreign fund
or other problem with your funds transfer within thirty (30) days from       transfers includes a commission for the conversion service.
the date you receive notification that we have transferred the funds.
In the event that we cause an error or delay with respect to your                                      Withdrawals
funds transfer, our sole obligation to you is to pay or refund such          Where to Make a Withdrawal
amounts as may be required under applicable law. In no event will we         At a Citibank branch. You can withdraw up to your available balance
be liable for any consequential or incidental damages in connection          by cashing a check or making a withdrawal at a Citibank branch.
with your funds transfer. Any claim for interest payable by us shall         We may require you to present identification.
be at our savings account rate. If you fail to notify us of any claim
concerning your funds transfer within one year from the date that            At a Proprietary Citibank ATM or at an ATM Network Machine.
you received notification that your funds transfer order has been            You can use your Citibank® Banking Card to withdraw cash from
executed, any claim by you will be barred under applicable law.              your eligible linked accounts at a Proprietary Citibank ATM and
                                                                             from certain accounts at ATM Network Machines. Depending on
Delays or Non-Execution of Transfers. We will usually use                    the terms of your account, there may be a Citibank transaction fee
electronic means to transfer money for you. We may, however, use             for cash withdrawals from non-Proprietary Citibank ATM Network
any banking channel or other facility. We will not be liable for any         Machines. In addition, the company that owns or operates the
delay or failure to send your funds transfer due to circumstances            machine may charge you a fee for the withdrawal. For more
beyond our control. We will not be liable to you for any delay or            information on ATM withdrawals, refer to the “Electronic Banking”
failure to execute your funds transfer due to the acts or omissions          section of this Manual.
of any intermediary or beneficiary bank.
Canceling or Changing a Transfer. If you decide to cancel or                 Cash Withdrawals
change your funds transfer order, you may do so only if we receive           Cash withdrawals or payments at any Citibank branch may be
your instructions before we have sent the funds transfer and provided        restricted due to the limited amount of currency on hand. If we do
we have a reasonable time to act on your instructions. In general,           not have sufficient cash for a large withdrawal or payment, we may
after we have sent your funds transfer, you will not be able to cancel       make arrangements for a later cash payment or offer to make
or change it unless the beneficiary bank consents to such a request.         payment with an Official Check. We assume no responsibility to
We and/or the beneficiary bank may impose a charge for canceling             provide personal protection for customers who elect to carry large
or changing a funds transfer and for any required currency conversion.       sums of money off our premises.
We will not be liable to you for any losses resulting from the failure       Writing a Check
of the beneficiary bank to cancel or change your funds transfer.
                                                                             You can write a check for any amount up to the available balance
Rejecting a Transfer Request. We reserve the right to reject your            (including any Checking Plus® or Safety Check availability) in your
order for a funds transfer. We may reject the order if you have              checking account or money market account, provided your account
insufficient funds in your account or if your order is unclear or            offers a check-writing feature, by using one of the personalized
incomplete or if for any other reason the order is unsatisfactory to         checks you receive from us or one of the compliant checks that you
us. See “Withdrawal Refusals” for some of the other reasons that             have ordered elsewhere. Checks must be written in U.S. dollars.
we may reject a funds transfer request.
                                                                             Paying Your Checks
Cut-Off Time for Executing Your Transfer Request. If your order
                                                                             Electronic Presentment of Checks. We may charge your account
for a funds transfer is received by us at or after our established
                                                                             on the day that a check or other transaction is presented (or
cut-off hour for processing wires (check with your local Citibank
                                                                             returned) to us directly or electronically for payment. We may
branch for cut-off hours), or on a non-Business Day, your order
                                                                             charge your account or place a hold on funds at an earlier time if
may not be processed until the next Business Day.
                                                                             we receive notice that a check or other item deposited to your

                                 18                                                                            19
    Case
account       2:21-cv-04237-FLA-MRW
          is being                                       Document
                    returned, or if we receive notice that  your check 12-5Stale
                                                                               Filed
                                                                                  Dated06/06/21          Page
                                                                                         Checks. You agree     that12   of 28
                                                                                                                   we may    pay orPage
                                                                                                                                    reject a ID
                                                                                                                                              check
or electronic payment (e.g., at a point-of-sale) is being processed #:286 which is presented to us for payment more than six months after
for collection. Please note: Some merchants may obtain authorizations      its date (a “stale dated” check), even if the presentment occurs
in advance for point-of-sale transactions in an amount greater             after the expiration of a stop payment order. We normally do not
than the final transaction amount. You agree that we may place a           examine the date on checks presented for payment. You agree that
hold on sufficient funds to cover the amount of the authorized             we are not required to identify stale dated checks or to seek your
transaction, pending its final settlement through the system even          permission to pay them. To make sure that a check will not be paid,
if that amount exceeds the actual amount of the transaction. This          you should place a stop payment order on the check.
could affect the balance available to cover other transactions.
                                                                           Stop Payment Orders
Check Processing Cut-off Hour. In order to handle the large volume         General. Any signer on the account can instruct us to stop payment
of checks processed each day, we may treat any check you have              on a check that has not been paid by issuing a stop payment order at
written that is presented for payment after 2:00 PM on a Business          a Citibank branch, through Citibank® Online or by calling CitiPhone
Day as if it were received on the next Business Day. Our cut-off           Banking®. A stop payment order must be received in a time and
hour with respect to any notice, knowledge, stop payment or                manner that gives us a reasonable opportunity to act on it before
post-dated check order, or legal process received by us involving a        paying, accepting, certifying, cashing or otherwise becoming obligated
check we have received for payment is one hour after the opening           to pay the item. Payment cannot be stopped on a check that has
of the Business Day following the Business Day on which we                 already been paid or that is in the process of being paid. At the
received the check. Our cut-off hour for check processing purposes         time that you place a stop payment order, we may not be able to
with respect to our right of setoff is midnight of the Business Day        tell you whether the check has been paid or is in the process of
following the Business Day on which we received the check, or              being paid. Under certain circumstances, the law may allow the
such later time by which we must return the check.                         party in possession of the check to enforce payment, despite the
Notations on Checks. We may ignore any legal copy appearing on             stop payment order. You agree to indemnify us against any claim
your checks (such as “Void after 60 days”). Our decision to pay or         or loss resulting from honoring your stop payment request.
not to pay a check is based on funds available in your account and         You may not be able to stop the payment of a check that is converted
other factors. It may not be affected by any subsequent deposits           to an electronic transaction by a merchant. Please contact the
to your account.                                                           CitiPhone Banking® number on the back of this Manual if you wish
PLEASE NOTE: As checks you have written are presented to us                to stop such a payment.
for payment during the course of a Business Day, we may place a            A stop payment fee may apply. Please refer to “Other Fees and
hold on available funds in your account for the amount of those            Charges for All Accounts” in the Marketplace Addendum for
checks resulting in a reduction in your available account balance          schedule of applicable fees.
throughout that day. The held funds may be applied against
processing of those checks or other transactions later that day.           Contents of Stop Payment Order. You will need to accurately provide:
We process most checks by automated means based on information             • Your account number;
encoded on the checks. As such, we may not physically examine all          • The date of the check;
checks to determine if they are properly signed or completed. You          • The check number;
agree that we may rely on such a process and that it will be
deemed an acceptable standard of care on our part.                         • The exact amount (dollars and cents) of the check; and
Post-Dated Checks. You agree not to write post-dated checks. If you        • The payee’s name.
do, we may or may not pay the check on the day it is presented.            We may use some or all of the information, in our sole discretion,
The following applies to you if your Home Branch is located in a           to identify a check. If the information is not exactly correct, the
state other than New York: If you write a post-dated check on your         stop payment may not be effective.
account and intend that the check will not be paid by us until the         Effective Period of Stop Payment Order: Renewal. A stop payment
date written on the check, you must notify us to register it at the        order will stay in effect for six (6) months from the date we accept
time you write the check. In order for your registration notice to be      the stop payment order, unless you instruct us to cancel it or to
effective, you must call CitiPhone Banking® and provide the number,        renew it, provided that we have not already returned the check.
payee, amount and date of the check. You may also send written             The order may be renewed for additional six (6) month periods.
notice of your post-dated check request to us at the address printed       Your instructions to revoke or renew a stop payment order must
on your periodic statement. An oral or written request to register         be received in a time and manner that gives us a reasonable
a post-dated check is good for six (6) months and may be renewed           opportunity to act upon it.
for additional six (6) month periods by giving written notice to us
                                                                           Payment over Valid Stop Payment Order. If you believe that we have
within the period during which the original notice is in effect.
                                                                           paid a check over a valid stop payment order, we may require you to
A post-dated check will be registered only if the notice is received
                                                                           provide us with evidence of our acceptance of a valid stop payment
at such a time and in such a manner as to afford us a reasonable
                                                                           order and an affidavit describing in detail your loss resulting from the
opportunity to act on it before we take action with respect to the
                                                                           payment of the check, and, if applicable, further describing in detail
check. We may pay any post-dated check that has not been properly
                                                                           your dispute with the payee. If we subsequently determine that you
registered with us or not registered in a timely manner. If we re-credit
                                                                           were indebted to the payee for the amount of the check or less, you
your account after paying a postdated check over a valid and timely
                                                                           agree that we will have the right to debit your account for the amount
postdated check notice, you agree to transfer to us all of your
                                                                           of the indebtedness. If your account has insufficient funds to cover
related rights against the payee or other holder of the check, and
                                                                           the indebtedness we may also exercise our right of setoff.
to assist us in legal action taken against that person.



                                 20                                                                             21
   Case 2:21-cv-04237-FLA-MRW
Replacement     Check. If you write a new check to replaceDocument
                                                                 one on  12-5available
                                                                                 Filedcredit
                                                                                         06/06/21          Pageprotection
                                                                                              line. This overdraft 13 of 28    is notPage
                                                                                                                                     automatic IDand
which you have placed a stop payment order, be sure it has a different #:287 you must apply for and be approved for this account. You can also
check number and date. It is also helpful if you write the word              enroll in our Safety Check service, which lets you link a money
“replacement” on it so it is not mistaken for the original check.            market or Day-to-Day Savings account to cover overdrafts or use
Official Checks and Money Orders. You may not as a matter of                 of unavailable funds in your checking account. For more information
right place a stop payment on an official check, money order, or             on Checking Plus® (variable rate) and Safety Check, please refer to
international cheque. If such an instrument has been lost, stolen, or        the “Overdraft Protection” section of the Marketplace Addendum.
destroyed, you and/or the payee may, under certain circumstances,            Withdrawal Refusals
be allowed to place a stop payment by completing a “Stop Payment             In some instances, we may refuse a request for a withdrawal or
Request and Indemnity Agreement” form. We may require that you               transfer from an account. The following list includes, but is not limited
wait ninety (90) days before reissuing the check or reimbursing              to, the most common reasons we might refuse such requests:
you. You may also be required to purchase a surety bond for twice
the amount of the instrument.                                                • If the funds you wish to withdraw are not yet available; (See the
                                                                                “Funds Availability at Citibank” section of the Marketplace
Insufficient Account Balances                                                   Addendum.)
We may accept, pay, certify, or charge to the appropriate account,           • If we decide to require seven (7) days advance written notice
checks and other items in the order we choose. For purposes of this             and we have not received such notice;
“Insufficient Account Balance” section and the following “Overdrawing
your Account” section, an “item” includes checks, substitute checks,         • If there are insufficient funds in your account;
service charges, purported substitute checks, electronic items or            • If you use a type of check not acceptable to us;
transactions, drafts, remotely created checks, image replacement             • If the funds you wish to withdraw are being held to cover a
documents, indemnified copies, preauthorized payments, automatic                checking account withdrawal under our Safety Check service;
transfers, telephone initiated transfers, ACH transactions, online
banking transfers or bill payment instructions, withdrawal slips,            • If the funds you wish to withdraw are being held due to cashing of
in-person transfers or withdrawals, adjustments, and any other                  a third party check against the account or for any other reason;
instruments or instructions for the payment, transfer or withdrawal          • If the withdrawal would consist of money owed to us;
of funds including an image or photocopy of any of these. We may             • If the withdrawal you are requesting is of the type that is limited
establish different processing orders and/or categories for                     by federal regulations, and you have already reached the
processing checks and certain other items from time to time. We                 applicable limit;
may, in our sole discretion, change our payment hierarchy, priorities,
categories or order at any time without notice to you. Even if we            • If, in the case of a joint account, any account signer gives us
provisionally post checks or other items to your account during                 written instructions not to permit a withdrawal;
the day, we may treat them as if we received all of them at the              • If the account is pledged as collateral for a loan;
end of the day and process them in any order we choose. We                   • If an account owner has died and we have not received all
do not necessarily process transactions in the order in which                   documents required to release funds in the account;
they occurred.
                                                                             • If we have not received documents or identification required to
In the event the available balance in your account is insufficient to           permit access to the account, such as when the account is new
cover your day’s transactions, including fees and charges, we may               and documentation remains missing;
choose the processing order of your items without regard to the
fees that you may incur as a result of our selection and without             •  If we have been ordered by a court or other legal process not to
notice to you. With regard to the category of “checks,” we generally            permit the withdrawal;
will pay your checks in the order of largest to smallest dollar amount.      • If you do not present us with appropriate identification or any
For accounts maintained with a Citibank branch located in the state             other information that we may require;
of Texas, we generally will pay your checks in order of the smallest         • If we are aware of any dispute relating to the account or funds
to the largest dollar amount; however, we may change this order and             in the account;
process items in the category of “checks” by whichever method we
choose in our sole discretion without prior notice to you.                   • If we have some suspicion of fraud, irregularity, or illegality; or
Overdrawing Your Account                                                     • If we believe that the signature on a check or item drawn on
                                                                                your account and presented for payment does not appear similar
In the event of insufficient funds to pay all of your items or permit           to that appearing in our records.
one or more transactions, we may return one or more of your
items and/or not allow one or more of the requested transactions,            Withdrawal   Notice
or, in our sole discretion, we may create an overdraft by paying             We reserve the right to require seven (7) days advance notice
some or all of them. Regardless of the option we choose, we will             before permitting a withdrawal from all checking, savings and
charge you a fee (or fees) as stated in the “Other Fees and Charges          money market accounts. We currently do not exercise this right
for All Accounts” Fee Schedule located in the Marketplace                    and have not exercised it in the past.
Addendum. Our payment of any items or allowance of transactions
that create overdrafts in no way obligates us to continue that
practice at a later time. We may discontinue permitting overdrafts
without cause or notice to you. We discourage the practice of
overdrawing accounts.
We offer a line of credit account called Checking Plus® (variable rate),
which can cover your incoming items (as defined in the “Insufficient
Account Balances” section) and prevent returned items up to your
                                 22                                                                               23
    Case
Check         2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 14 of 28 Page ID
         Cashing
Your Own Checks. You can cash a check at any Citibank branch, for #:288
                                                                                   Account Statements and Notices,
any amount up to the available balance with your Citibank®                                   Periodic Statements
Banking Card or other identification that is acceptable to us.
Third Party Checks. In certain instances we may allow you to cash       We will send you periodic account statements showing all activity
a third party check (i.e. a check originally payable to another person) for the statement period, all transactions made with your Citibank®
at a Citibank branch, up to the available balance in your account       Banking Card, all transfers you authorize in advance, and other
using your Citibank Banking Card as identification. If the check is     account information for the statement period. CD accounts do not
payable to a party other than yourself, we may require that the         receive periodic statements unless electronic funds transfer activity
other party’s endorsement be verified or guaranteed before we           has occurred in the account. Your periodic statement will include a
accept the check. In any case, we may refuse to accept any third        summary of your linked account balances and an itemized listing
party check for encashment for any reason. If you routinely             of your transactions by date, including information about checks
request that we cash third party checks we may require that you         presented against your account. We use postage-paid ordinary
enter into a separate agreement with us for that purpose. If we do      mail to send you statements or notices to the postal mail address
cash a third party check, a hold may be placed on your account for      reflected in our records for the account.
the amount of the check until the check clears. The amount of the       Instead of receiving a paper statement, any signer on an account
check cashed may also reduce your daily balance or average daily        may elect to enroll into our paperless statement service. If you
balance for interest and/or fee calculation purposes for up to the      elect to use the paperless statement service when available, we
number of days it takes for us to collect the check.                    will notify you, using electronic mail at the electronic mail address
Payee Check Cashing. When you write one of your checks to another       you provided for this service as reflected in our records for the
person, that person, with proper identification, may be able to cash    account, of the availability of your statement and other notices.
it at a Citibank branch up to the applicable limit which is currently   Regardless of the number of account owners, we only mail to one
$5,000*. This limit may change from time to time without notice         owner per account. Notification given to any one account owner is
to you. We may charge a person who cashes your check a fee, or          considered notification to all account owners and is considered
refuse to cash your check, if that person is not a deposit or loan      delivered to you on the date we first place the statement or notice in
customer of ours. Otherwise, the payee will be required to deposit      the mail or the date that the electronic mail is first sent, regardless
the check to an account with us or elsewhere. For checks presented      of whether or not you receive it.
for encashment to a Citibank branch located in California or            If two consecutive statements and/or notices are returned to us for
Nevada by a payee who does not bank with us, we may also require        any reason, you agree that we may hold subsequent notices and
the payee to provide a fingerprint before cashing the check. If the     statements until we receive forwarding information from you.
payee refuses to provide a fingerprint, or, if a payee refuses to pay   Statements and notices held for you will be deemed delivered to
our check cashing fee, we may refuse to cash the check. You agree       you on the date that they are prepared (for held statements),
that our refusal to do so is reasonable and that we will not be liable  mailed (for returned statements) or otherwise made available to
to you for our refusal.                                                 you. At our discretion, we may destroy mail that is returned to us
* Certain checks drawn on a Delaware branch must be presented at        as determined to be undeliverable. If you have a checking,
  a Citibank branch located in Delaware for encashment.                 Checking Plus®, or Checking Plus® (variable rate) account, you will
Check Cashing for Others. You should not use your account to            receive a statement each month and that statement will include
cash checks for others who are not well known to you. Although we       information regarding all of your other linked accounts. If you have
may make funds provisionally available to you and may take steps        any other type of account that is not linked to a checking, Checking
to determine whether a check will be paid, you are responsible for      Plus®, Checking Plus® (variable rate) or linked retirement plan
any loss that occurs if the check is returned to us for any reason      account and that would otherwise receive periodic statements,
(e.g., because it is counterfeit). Our employees cannot promise that    you will receive a statement whenever there is EFT transaction
checks drawn on or issued by other institutions, including cashier’s    activity or quarterly, whichever comes first. Quarterly statements
checks or official checks, will be paid.                                are produced for statement cycles ending during January, April,
                                                                        July and October of every year.
                                                                        You can arrange to receive separate statements for your linked
                                                                        Citibank, N.A. accounts by calling CitiPhone Banking® (see the back
                                                                        cover of this Manual for telephone numbers).




                                24                                                                          25
   Case 2:21-cv-04237-FLA-MRW
           Cancelled Check Options Document 12-5 Filed 06/06/21Filing       Page    15 of 28 Page ID
                                                                                a Claim
                                          #:289 If you believe a substitute check you have received from us was
Unless you have an account package that allows you to elect
otherwise and you have done so, we will not send you images of           improperly debited to your account, please call CitiPhone Banking®
your cancelled checks.                                                   at the number indicated on the back cover of this Manual. You
If you have a Citigold® Account Package, Citibank® Account Package,      must contact us within forty (40) calendar days of the date we
Citibank Everything Counts® Package or a Citi Private Bank Account,      mailed, or otherwise made available to you, the substitute check in
you may elect to have your check images delivered with your              question. We may extend the time period if you were prevented
periodic statements. You must speak with an Account                      from contacting us for extenuating reasons. In certain situations,
Representative to sign up for this service. Please note that if you      such as forgery claims, we may require that you put your claim in
receive check images with your statement, included among those           writing. If so, we must receive the information in writing within ten
images may be some checks which were presented for payment               (10) Business Days from the day you first notified us of your claim.
but which were returned unpaid after your statement was                  If you are not able to contact us by telephone, you may also write to
prepared and sent to you.                                                us at the following address: Citibank Client Services, P.O. Box 769014,
                                                                         San Antonio, TX 78245-9989.
Images of your cancelled checks presented within the past twelve
months are also available to you through Citibank® Online.               In investigating your claim, we may request the following information
Additionally, you may request a copy of any of your cancelled            from you:
checks by calling CitiPhone Banking®. Please refer to “Other Fees        • Description of how you suffered a loss;
and Charges for All Accounts” in the Marketplace Addendum for            • Amount of your loss;
applicable fees.
                                                                         • Explanation as to why the original check is needed to determine
          Substitute Checks and Your Rights                                  the validity of the amount charged to your account; and
What is a Substitute Check                                               • A copy of the substitute check and/or information to help us
A substitute check is a paper reproduction created from a digital            identify the substitute check (such as check number, the amount
image of the front and back of the original check and bears the legend       of the check and payee).
“This is a legal copy of your check.” You can use it the same way you
would use the original check. Federal law allows banks to replace
original checks with “substitute checks.” Under the law, a substitute
check is the “legal equivalent” of the original check. In other
words, it can be used in the same way and for all purposes for
which you would use the original check.
Your Rights
The following rights apply if you receive a substitute check from us
in lieu of the original check. These rights do not apply to original
checks or to electronic debits. Your rights as to those transactions
remain unchanged and are described in other sections of this
Agreement. Please note these rights also do not apply to images
of checks furnished to you or viewed through Citibank® Online.
In certain cases, federal law provides a special procedure that
allows you to request a refund for losses you incur if you believe a
substitute check is incorrectly posted to your account (for example,
if you think your account was debited for the wrong amount) and
production of the original check is needed to determine the validity
of the debit. The losses you may attempt to recover may include
the amount that was withdrawn from your account and fees that
were charged as a result of the withdrawal (for example, overdraft
check fees.) The amount of the refund you may request under this
procedure is limited to the amount of your loss or the amount of
the substitute check, whichever is less. You are also entitled to
interest if your account is an interest-bearing account. If your loss
exceeds the amount of the substitute check, you may be able to
recover additional amounts under other laws.
Under federal law, you may receive up to $2,500 of your refund
(plus interest if you have an interest-bearing account) within ten
(10) Business Days after we receive a complete claim from you and
the remainder of your refund not later than forty-five (45) calendar
days after we receive a complete claim from you. You will not be
entitled to a refund if we determine that the substitute check was
correctly posted to your account. Alternatively, we may reverse the
refund (including any interest on the refund) if we later determine
that the substitute check was correctly posted to your account.


                                 26                                                                        27
   Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21Legal     Page    16 of 28 Page ID
                                                                        Process
            Special Circumstances    #:290 Regardless of where or how we are served, we may comply with
                                                                            any state or federal legal process, including, without limitation, any
                                                                            writ of attachment, adverse claim, execution, garnishment, tax
                      Forfeited Accounts                                    levy, restraining order, subpoena or warrant relating to you or your
If your account is seized by or forfeited to the United States              account which we believe to be valid. You agree that we may honor
government or a state government, you no longer have title to the           legal process that is served personally, by mail, or by facsimile
account, and the funds in the seized or forfeited account will no           transmission at any of our offices (including locations other than
longer earn interest during such period of seizure or forfeiture,           where the funds, records or property sought is held), even if the
even if the funds are eventually returned to you.                           law requires personal delivery at the office where your account or
                                                                            records are maintained. You agree that we will have no liability to
 Death or Legal Determination of Incompetence                               you for honoring any such legal process. We will also have and may
You agree to notify us immediately of the death or court-ordered            enforce a right of setoff and security interest against any of your
legal determination of incompetence of any owner or authorized              accounts in order to reimburse us for our fees and expenses,
signer on your account. We may disregard any notice of                      including attorneys’ fees, court costs and expenses, in complying
incompetence unless the person in question has been declared                with legal process.
incompetent by a court of appropriate jurisdiction and we receive           We may comply with process we deem appropriate even if it
written notice and instructions from the court or court appointed           appears to affect the interest of only one owner of a joint account.
fiduciary regarding the account. We also may freeze, offset, refuse         We may refuse to permit withdrawals or transfers from your
and/or reverse deposits and transactions (e.g., governmental or             account until such legal process is satisfied or dismissed even if
retirement benefits payments payable to the deceased) if an                 such action results in insufficient funds to pay a check you have
owner dies or is legally determined incompetent.                            written or otherwise satisfy an obligation you may have incurred.
In case of death or legally determined incompetence of an account           Accounts opened with trust or fiduciary designations (e.g., “XYZ, Inc.
owner, we will continue to honor checks written on that account as well     client trust account”) may be subject to legal process unless our
as other withdrawal instructions until we are notified of the death or      records contain an express written trust or court order that
the legally determined incompetence. We may continue to honor               provides otherwise.
checks for up to ten (10) days following the death of the account
owner unless a validly appointed representative of the decedent or          Upon receipt of any legal process, you will be liable to us for our
another account owner provides us with stop payment instructions.           processing fee, and reimbursement for our record research,
                                                                            reproduction and handling costs. We may deduct such fee, as well
Upon notification of death or legal determination of incompetence,          as any expenses, including, without limitation, attorneys’ fees in
we will block individual accounts; joint accounts may remain                connection with any such document or legal process, from your
unblocked for up to thirty (30) days after we have been notified of         account or any other account you may have with us without
an account owner’s death. Certain documents must be presented to            prior notice to you, or we may bill you directly for such expenses
us before funds in such an account can be paid out and the account          and fees.
closed. For more information about which documents are required,
please visit your Home Branch or contact CitiPhone Banking® (see            You agree to release and indemnify, defend and hold us harmless
the back cover of this Manual for telephone numbers).                       from all actions, claims, liabilities, losses, costs and damages
                                                                            including, without limitation, attorneys’ fees, associated with our
                      Dormant Accounts                                      compliance with any legal process we believe to be valid.
Under applicable state abandoned property statutes, your account            When we receive an order instructing us to restrict access to funds
will be considered dormant (inactive) and we may be required to             in an account, we may remove the funds from the account and
send to the appropriate state the balances in your deposit account          maintain them separately. These funds will not earn interest and
unless you have done at least one of the following during a specified       will not be considered as part of your combined balances when we
period of time:                                                             determine account fees and rates.
• Deposited or withdrawn funds;
                                                                                                    Right of Setoff
• Signed and returned our active account confirmation form; or              Subject to applicable law, we may exercise our right of setoff
• Written to us concerning the account.                                     against any or all of your accounts (except IRA, Keogh plans and
A certificate of deposit account that has not reached initial maturity      certain trust accounts) without notice, for any liability or debt of
will not be considered inactive, but if the account renews automatically,   any of you, whether joint or individual, direct or contingent, now
it can become inactive starting after the initial maturity date.            or hereafter existing, and whether arising from our fees or
                                                                            charges, overdrafts, endorsements, guarantees, loans, attachments,
In complying with these requirements, the laws of the state of your         garnishments, levies, attorneys’ fees, or other obligations. If an
last known address (as recorded on our bank records) govern the             account is a joint or multiple-party account, each joint or multiple-
inactivity period and specific requirements applicable to your account.     party account owner authorizes us to exercise our right of setoff
If we do not have a good address recorded on your account or if             against any and all accounts of each account owner.
your address, as recorded on our bank records, is outside of the
United States, Nevada law will govern. You may contact CitiPhone            You expressly agree that our right of setoff extends to, and may be
Banking® or your Home Branch for specific information that we may           directed towards, any federal or state benefit payments (including
have concerning the current inactivity period and any specific              Social Security benefits) directly deposited into your account. You
requirements of the state law or other specific requirements that           also agree to allow us to apply any subsequently credited deposit
we may have that apply to your account.                                     made to your account against any overdrafts and against any fees
                                                                            and charges or other obligations owed us in whichever order we
                                                                            determine and that we may use any federal or state benefits payment

                                   28                                                                        29
thatCase     2:21-cv-04237-FLA-MRW
      is deposited   into the account (including direct  Document
                                                           deposit of 12-5 Filed 06/06/21 Page 17 of 28 Page ID
Social Security) for this purpose. You acknowledge and agree that #:291
if you do not want your electronically deposited benefits applied in
                                                                                                Electronic Banking
this way, you have the option of changing your direct deposit
instructions by providing notice to the benefits payor at any time.       The following terms apply to Electronic Fund Transfers (EFT) governed
                                                                          by the Electronic Fund Transfer Act (e.g., consumer ATM, point-of-sale
                       Restricted Access                                  (POS) and ACH transfers). Any authorized signer on an account
There are occasions when we restrict access to deposits, such as          may apply for EFT services on behalf of all authorized signers.
when your account application is being processed, when funds are
assigned as collateral or when we are required by law to restrict                                       General
access. If funds assigned as collateral are in interest-bearing           Please note that each withdrawal, transfer, purchase and cash
accounts, they will continue to earn interest as usual. They may          advance is limited by the amount available in your account or available
not, however, be used in connection with our Safety Check service.        to you via an overdraft protection program such as Checking Plus®,
                                                                          Checking Plus® (variable rate) or Safety Check. Some ATM Network
                 Closing a Deposit Account                                Machine operators may impose lower limits on cash withdrawals.
You may close your account at any time (except as stated otherwise
                                                                          Limitations on Transfers. In addition to the limits imposed on each
in this Manual). We may allow one owner/signer to close an
                                                                          Business Day transfer, transfers from savings or money market
account without the consent or signature(s) of any other owner(s)/
                                                                          accounts are subject to the federal limitations described in the
signer(s). Except in limited circumstances, if you close a Certificate
                                                                          “Limits on Transfers” section of this Agreement.
of Deposit account before maturity, you will be subject to an early
withdrawal penalty.                                                       Limitations on Withdrawals and Right to Suspend or Discontinue
                                                                          Services. At any time we may change the withdrawal limits that
We may close your account at any time with or without cause. We may
                                                                          apply when you use an Access Device, and at any time we may
try to notify you in advance should this be necessary, but we are not
                                                                          suspend or discontinue operation of certain electronic banking
obliged to do so. If we close your account, we will send you a check
                                                                          services based upon security issues and other factors.
for your final balance, if any, minus any applicable account fees
and charges. If your account balance is insufficient to pay applicable    Terminal Transactions. You can get a record detailing the
account fees and charges owed to us, you will continue to be liable to    transactions you perform at Citibank ATMs and ATM network
us for the unpaid amount and interest thereon until it is paid in full.   machines. For deposits and payments made at Citibank ATMs, your
Your obligations for transactions conducted prior to account closure      deposits and payments are accepted subject to bank verification.
will survive the termination of the account and this Agreement.
                                                                                                     Access Device
                                                                             Your Citibank® Banking Card, your Personal Identification Number
                                                                             (PIN), your Telephone Personal Identification Code (TPIC), and
              Foreign Currency Exchange                                      your Citibank® Online password are “Access Devices” as defined in
                                                                             this Agreement and each individually is referred to as an Access
                                                                             Device. Additional Access Devices to which this section also applies
Citibank’s World Wallet® offers you the convenience of ordering              are included in the “Definitions” section of this Manual under
foreign currency at competitive exchange rates quickly and easily.           “Access Devices”.
You can order foreign currency simply by visiting your local Citibank        You generally will receive your Citibank® Banking Card Access Device
branch during normal business hours or by calling CitiPhone                  when you open your account. If you did not select your Personal
Banking® for delivery by the end of the next Business Day to a               Identification Number (PIN) at account opening, you will receive
Citibank branch you select, or directly to your address on record in         the PIN in a separate mailing. Your PIN is required for all Citibank®
the U.S. — no delivery to P.O. Boxes or to locations outside of the          Banking Card transactions at Proprietary Citibank ATMs, at ATM
United States (including Puerto Rico) — for an additional nominal            network machines or for PIN based POS purchase transactions.
charge. For California, Nevada, Illinois and Texas, orders must be           You agree to keep your PIN confidential. No bank employee
placed before 4:00 PM Eastern Time. For all other marketplaces,              knows your PIN or will ever ask for it. For your protection, we
orders must be placed before 3:00 PM Eastern Time. Ordering limits           encourage you to periodically change your PIN. You can change
apply. Contact us for details on limits. Foreign currency is available       your PIN at any time:
in 50 different currencies. For more information about these services,
you may call CitiPhone Banking® or 1-800-756-7050 toll-free within           • At a Proprietary Citibank ATM;
the United States. Your account will be automatically charged by             • At any Citibank branch in the United States;
us for the amount of your order, plus any applicable service and             • By signing on to Citibank® Online.
shipping charges. For redemptions of foreign currency, your
account will be credited in U.S. dollars, less any applicable service        If you are unable to change your PIN at an ATM or through the
charges. The exchange rate for a purchase or redemption of foreign           CitiPhone Banking® automated system, you may contact CitiPhone
currency is the Citibank foreign currency banknote conversion rate           Banking® to request a PIN mailer. The sealed mailer contains a
in effect at the time you place your purchase order or redeem your           confidential, pre-set PIN that is systemically generated and mailed
currency. This rate includes a commission to Citibank for the                directly to you. When you receive the PIN mailer, you will need to
conversion service.                                                          call CitiPhone Banking® to activate the PIN.
Limitation of Liability. We assume no responsibility and make no             The PIN you select must consist of four numbers and cannot begin
representation regarding (a) comparative exchange rates available            with a zero. Many international ATMs do not have keys with both
from other sources, and (b) foreign laws relating to currencies,             letters and numbers. If your PIN contains letters, please learn their
including, without limitation, the importation of currencies and             corresponding numbers, as letters may not always be noted on the
laws affecting the free convertibility of local currencies.                  keys. You should also be aware that non-Citibank ATMs and

                                 30                                                                           31
    Case 2:21-cv-04237-FLA-MRW
international                                            Document
               ATMs may limit access to a primary checking    account.  12-5withdrawal
                                                                                Filed 06/06/21            Page by
                                                                                         limits are not affected   18additional
                                                                                                                         of 28 accounts
                                                                                                                                   Page orIDthe
To initially sign on to Citibank® Online, for additional security, in #:292 balances in those accounts, which are linked to your Citibank®
addition to your Citibank® Banking Card number and your PIN, you            Banking Card.
will need to choose a Citibank® Online User ID and Password.                For Citigold® Account Packages, you can use your Citibank® Banking
Together, the User ID and Password you select will be your Access           Card   to withdraw cash up to the following maximum limits, per
Device for Citibank® Online.                                                account, during a timeframe which may extend beyond a Business
To use CitiPhone Banking®, in addition to your Citibank® Banking Card,      Day, from your checking, savings or money market accounts:
you will need a Telephone Personal Identification Code (TPIC).              • $2,000
Once you have received your Citibank® Banking Card, you can set
                                             ®
up this code by calling CitiPhone Banking (at the number on the             • $5,000 for accounts with a combined average balance of
back of your Citibank Banking Card) for instructions on how to                 $500,000 or more for the month which is two calendar months
establish your TPIC. To use Citi MobileSM or Citibank® Online, in              prior to the date of the withdrawal
addition to your Citibank® Banking Card, you will need a User ID            • $5,000 for all Citi Private Bank customers regardless of balance.
and Password. If an unauthorized person has obtained access to              The cash withdrawal limit on the Citigold accounts for single signer
your Citibank® Banking Card, your PIN, your Citibank® Online User           or multiple signers is based on the balances in the linked accounts
ID and Password or your TPIC, notify Citibank immediately.                  as stated above. The number of cards issued to a Citigold or
Your rights and obligations in the case of unauthorized use of any          Citi Private Bank account customer does not affect the maximum
                                                                     ®
of your Access Devices are the same as for lost or stolen Citibank          withdrawal limit per account.
Banking Cards.                                                              For Citibank Banking Card cash withdrawal limits related to account
We will automatically send you a new Citibank® Banking Card                 packages available through International Personal Banking,
before your current card expires. When you receive your new card,           Citigold International or Global Executive Banking, please refer to
you will need to activate the card by following the instructions            your respective Marketplace Addendum.
enclosed with the card. You will need to sign your new card and             There is no limit to the number of withdrawals you can make.
destroy your old card.
                                 ®
                                                                            You can use your Citibank® Banking Card to:
Please note that the Citibank Banking Card we issue you is and
remains the property of Citibank. We have the right to take possession      • Withdraw cash at a Proprietary Citibank ATM from your linked
of it, to demand its return, and to cancel it at any time. You may             checking, savings, money market, Ready Credit®, Checking
                                                                                    ®
                           ®
also cancel your Citibank Banking Card at any time and for any                 Plus  , Checking Plus® (variable rate), Citibank Home Equity Line
reason. To do so, cut your card in half and notify us through                  of Credit/Equity  Source Accounts® and from any linked Citibank®
                                                                                            ®
                    ®          ®
CitiPhone Banking , Citibank Online or at a Citibank branch. You               MasterCard     and  Citibank® Visa® credit card accounts;
agree to return the Citibank® Banking Card to us upon request.              • Withdraw cash at a Network ATM;
            Withdrawal Posting Cut-Off Times                                • Withdraw cash and transfer funds, fee-free, between eligible
                                                                               linked Citibank accounts at participating 7-ELEVEN®, Murphy Oil
For purposes of determining the Business Day for posting of cash               USA®, MoneyPass® and Publix® supermarket locations. These
withdrawals from Proprietary Citibank ATMs, the following applies:             ATMs are not owned or operated by Citibank and not all functions
a Business Day is any day of the week that is not a Saturday,                  are available at all of these ATMs.
Sunday or bank holiday ending at the time shown in the chart
below. Withdrawals done on non-Business Days will post to your              Fees for Cash Withdrawals
account on the following Business Day.*                                     There is no charge for making cash withdrawals with a Citibank®
                                                                            Banking Card at Citibank ATM locations in the U.S. Our charges for
  Marketplace:                                 Business Day Ends:           cash withdrawals at non-Citibank ATM locations will vary based on
  CT, DC, DE, FL, MA, MD, NJ, NY, PA, VA 7:30 PM ET                         the account package you selected. When you use a Network ATM,
  California and Nevada                        8:30 PM PT                   you may be charged a fee by the ATM operator or any network
                                                                            used and you may be charged a fee for a balance inquiry even if you
  Illinois                                     6:30 PM CT                   do not complete a transaction. For fees imposed due to withdrawing
  Texas                                        6:30 PM CT                   cash from your linked Citibank credit accounts (including credit
                                                                            cards), see your applicable customer agreements.
* Cash withdrawals made at California/Nevada ATMs from an account           Deposits
  whose Home Branch is not located in either of those states will
  post to the account on the following Business Day.                        • You can make deposits at a Proprietary Citibank ATM, or at
                                                                               ATMs located in select 7-ELEVEN® Convenience Stores (check
           Types of Transactions; Limitations                                  deposits only), to your linked checking, savings and money market
                                                                               accounts. ATM deposits received before the cut-off time for that
Cash Withdrawals
                                                      ®
                                                                               Business Day will be considered deposited on that day. ATM
The cash withdrawal limits apply to each Citibank Banking Card                 deposits received after the cut-off time for that Business Day
issued on the account, whether to a single signer or multiple signers.         will be considered deposited on the next Business Day.
                            ®
You can use your Citibank Banking Card to withdraw a maximum
of $1,000 in cash, per card, during a timeframe which may extend            • You may have funds, such as your pay, your pension, or your
beyond a Business Day, from your checking, savings or money market             social security payments sent to your checking, savings and
accounts. For Citibank Everything Counts® Packages, your cash                  money market accounts by Direct Deposit.
withdrawal limit is $2,000. The stated limits are per card issued on
one account, whether to a single signer or multiple signers. The cash


                                32                                                                           33
    Case to
Payments        2:21-cv-04237-FLA-MRW
                  Us and to Our Affiliates               Document 12-5Electronic
                                                                             Filed 06/06/21
                                                                                       Check Conversion  Page 19 of 28 Page ID
• You can make payments at a Proprietary Citibank ATM to your #:293 • You may authorize a merchant or other payee to make a one-time
   linked CitiMortgage loan, Citibank Home Equity Line of Credit/           electronic payment from your checking account using information
   Equity Source Account®, Ready Credit®, Checking Plus® and                from your check to:
   Checking Plus® (variable rate) accounts, and Citibank® MasterCard®       (i) pay for purchases; or
                   ®    ®
   and Citibank Visa credit card accounts by transferring funds
   from your Citibank checking, savings or money market accounts            (ii) pay bills.
   or by envelope payment.                                               Transfers
• You can also pay certain linked Citibank personal loans, lines of      • Transfer funds using Citibank® Online, Citi MobileSM, CitiPhone
   credit, mortgage loans, as well as Checking Plus® and Checking           Banking® or at a Proprietary Citibank ATM between your
   Plus® (variable rate) with automatic monthly transfer payments           checking, savings and money market accounts and any linked
   from your checking, savings, or money market account. You                credit card account. Transfer funds between your checking,
   authorize these transfers in advance and they do not require a           savings or money market accounts at a Network ATM displaying
              ®
   Citibank Banking Card or any further action on your part. If you         one of the network symbols shown on the back of your Citibank®
   have arranged for this type of transfer, you can use Citibank®           Banking Card. For transfer limits on your linked Citibank credit
   Online, visit any Proprietary Citibank ATM location or call              accounts (including credit cards) refer to your applicable
                       ®
   CitiPhone Banking to confirm that the payment was made.                  customer agreements.
Bill Payments                                                               Transfers can be arranged on a weekly, every-other-week or
• You can make payments to third parties by calling CitiPhone               monthly basis. All checking, savings and money market
   Banking® or by using Citibank® Online or Citi MobileSM. When you         accounts permit automatic transfer withdrawals and accept
   pay your bills through our bill payment service, your payment is         automatic transfer deposits. Examples of these are monthly
   transferred electronically or by an official check. Your account         interest transfers from your savings to your checking or monthly
   or invoice number can be included with your payment, whether             transfers to fund your Individual Retirement Account.
   it is made electronically or by check. You can schedule a bill        • With Citibank® Global Transfer Service, you can use any eligible
   payment up to one year in advance and you can schedule a                 Citibank checking, savings, or money market account at
   series of recurring payments.                                            Proprietary Citibank ATMs, via Citibank® Online, or at a Citibank
• If you want to cancel a scheduled bill payment, you must do so            branch,   to transfer funds real-time to the account of another
   by 11:59 PM Eastern Time on the day prior to the scheduled               Citibank customer in the U.S. or in select markets outside the
   payment date. You can cancel a payment via Citibank® Online or           U.S. or receive funds into your account from another Citibank
   by calling CitiPhone Banking® directly at 1-800-374-9700. A              customer in the U.S. The minimum transaction amount is $1,
   CitiPhone Banking® Services representative will be able to assist you    exclusive of the transaction fee. There is no fee for receiving a
   whether the bill payment was scheduled via CitiPhone Banking®            Citibank Global Transfer into your account. When you send a
   or via Citibank® Online. If you cancel one of a series of recurring      Citibank Global Transfer, the funds will be debited from your
   payments, all subsequent payments of the series will be canceled.        designated eligible account and immediately credited to the
   If a bill payment is made by check, a stop payment order can be          recipient’s account. For transfers to U.S. accounts, the transfer
   accepted under certain circumstances. Stop payment orders                will be made in U.S. dollars. For transfers to foreign accounts,
   cannot be accepted for bill payments made electronically.                the transfer will be made in the currency of the foreign
                                                                            recipient’s account. Citibank’s exchange rate includes a
• Your periodic Citibank account statement will include all bill            commission for the conversion service.
   payment transactions made through our bill payment service.
   If you suspect any error in these statements, or if you have             Mexico only: Citibank, N.A. customers can use the optional
   questions or need help, you should write to us at Citibank Client        Account to Cash feature to send money to Mexico for cash
   Services, P.O. Box 769004, San Antonio, Texas 78245-9989, or             pick-up at any Banamex branch in Mexico.
   call CitiPhone Banking®.                                                 Fees*:
• A pre-authorized bill payment can be verified online or via               Account to Account per transfer fee for funds sent to:
   CitiPhone Banking®. If you believe an unauthorized bill payment          U.S., Mexico or India.....................................................................No Fee
                                                                       ®
   has been or might be made, you should call CitiPhone Banking             Philippines or Poland ...................................................................$ 8.00
   directly at 1-800-374-9700.                                              All other international destinations.........................................$10.00
• There is no monthly charge or transaction fee for paying your             For Citigold customers, if the combined average balance of your
   bills using Citibank® Online or the Telephone Automated Bill             Citigold® Account for the month which is two calendar months
   Payment Service. However, if you schedule a single payment               prior to the Account to Account transfer was $500,000 or more,
   or multiple bill payments with the assistance of a CitiPhone             and for all Citi Private Bank customers regardless of balance, we
   representative, your account may be charged a fee to cover the           waive Account to Account transfer fees to all countries.
   bill payment(s) that are debited during each periodic statement
   cycle. For fee information, please refer to “Staff Assisted Bill      * For Citibank Global Transfer service fees related to account
   Payments” under “Other Fees and Charges for All Accounts” in            packages available through International Personal Banking,
   the Marketplace Addendum.                                               Citigold International or Global Executive Banking, please refer
                                                                           to your respective Marketplace Addendum.
• If we are making a pre-authorized payment to a person or
   company for you and the amount of that payment will vary from
   the previous amount, it is the responsibility of that person or
   company to notify you of that fact. Please contact the payee and/or
   service provider, and not Citibank, regarding varying payments.

                                      34                                                                                          35
    Case ®2:21-cv-04237-FLA-MRW
   Citibank      Global Transfer Service Limits for AccountDocument
                                                                 to      12-5All Filed     06/06/21
                                                                                  POS transactions   madePage        20Citibank
                                                                                                             with your    of 28® Banking
                                                                                                                                    PageCard    IDare
   Account Transfers (transfer limits are stated in U.S. dollars): #:294 deducted from your linked Citibank primary checking account. You
                                                                             agree to only use your Citibank Banking Card for lawful
    Account                        Citibank®      Citibank      Weekly       transactions. We reserve the right to block or deny certain
    Package                          Online    branch or ATM     Limit       merchant categories when you attempt to make purchases with
                                                                             your Citibank® Banking Card. These merchants include, but are not
    Citigold                                                                 limited to, internet gambling sites.
    Citi Private Bank                $2,000        $5,000      $25,000
                                                                             When you use your Citibank® Banking Card for a POS transaction,
    All Other Account Packages       $1,000        $3,000       $10,000      certain merchants may ask us to authorize the transaction in advance
                                                                             and may estimate its final value. When we authorize the transaction,
* For Citibank Global Transfer service fees and limits related to            we commit to make the requested funds available when the transaction
  account packages available through International Personal                  finally settles and may place a temporary hold on your account for
  Banking, Citigold International or Global Executive Banking,               the amount indicated by the merchant. Until the transaction finally
  please refer to your respective Marketplace Addendum.                      settles or we determine that it is unlikely to be processed, the funds
   Account to Cash (Mexico Only)                                             subject to the hold will not be available to you for other purposes.
                                                                             We will only charge your account for the correct amount of the
   Transfers are limited to US$1,000 per calendar day, and US$2,500          final transaction, however, and we will release any excess amount
   per calendar week;                                                        when the transaction finally settles.
   Both Account to Cash and Account to Account combine into                  Your maximum purchase limits on your Citibank® Banking Card per
   total transfer limits from a single account.                              Business Day, per account, are shown below limited by the amount
   PLEASE NOTE: The transfer limits described in this section                available in your account, whichever is lower:
   may vary at our discretion and without prior notice based
   on risk factors relevant to this service and your personal                                                           Package
   transaction activity.
                                                                               Transaction                             Everything        All other
   Destinations: We may change the permitted destinations for                  Type                  Citigold®          Counts®         packages
   Citibank Global Transfers from time to time based on security issues
   and other factors. Approved destination countries may change.               PIN Based              $10,000            $7,500           $5,000
   Information on available countries can be obtained through CitiPhone        Purchase              $25,0001
              ®           ®
   Banking , Citibank Online or at Proprietary Citibank ATMs.
                                                                               Signature              $10,000            $7,500           $5,000
Canceling an Automatic Transfer                                                Purchase              $25,0001
You can cancel an automatic withdrawal or payment from your
account by calling or writing to us. To cancel an automatic transaction,     For Citi Private Bank customers, the following limits apply regardless
we must receive your instructions at least three (3) Business Days           of balance: PIN Based Purchase $25,000 and Signature Purchase
before the transfer is scheduled to be made. Write or call us at             $25,000.
                       ®
CitiPhone Banking (see the back cover of this Manual and your                1
periodic statement for telephone numbers and address). If you                   This higher limit applies to Citigold Accounts with a combined
request a cancellation by phone, we may ask you to confirm your                 average balance of $500,000 or more for the month which is two
instructions in writing within two (2) weeks. If you order us to                calendar months prior to the date of the transaction.
cancel a scheduled transfer in a timely manner and we do not do              In addition to our right to change withdrawal limits or to suspend or
so, we will be liable for your losses or damages.                            discontinue operation of certain electronic banking services at any time
                                                                             based on security or other factors, we also reserve the right to set a
Point-of-Sale (POS) Transactions                                             lower dollar limit for POS transactions occurring during a disruption
                                                              ®
“PIN Based” Transactions. You can use your Citibank Banking                  of the electronic connection between a merchant and Citibank.
Card to perform an EFT to purchase goods or services from a                  For Citibank® Banking Card purchase limits on International
                                     ®           ®
location displaying the Maestro or Cirrus network brands by                  Personal Banking, Citigold International or Global Executive
authorizing these transactions using your PIN. When asked, select            Banking account packages, please refer to your respective
“debit” for these transactions. PIN based transactions include               Marketplace Addendum.
“Direct Bill Payment” transactions, which may not require a PIN.
“Signature” Transactions. If you have a Debit Card, you can also
use your card to perform an EFT to purchase goods or services
and/or receive cash from locations that accept MasterCard®. These
transactions are those for which you do not use your PIN and either
you or a merchant designates as a “credit” transaction (including
purchases you sign for, small dollar purchases that do not require
a signature and use of your Citibank® Debit MasterCard® with
PayPassTM or other similar Access Device), Internet, phone and
mail-order transactions.




                                 36                                                                              37
CitiCase
      MobileSM2:21-cv-04237-FLA-MRW
                Mobile Banking                             Document 12-5regarding
                                                                             Filedthem.06/06/21        Pagewill21
                                                                                            These limitations        of to28all causes
                                                                                                                  apply          Page     ID
                                                                                                                                       of action,
Citi Mobile for banking is a service available to every customer of #:295 whether arising from breach of contract, tort (including negligence)
Citibank, N.A. with an activated Citibank® Banking Card, a compatible     or any other legal theory.
wireless web-enabled cell phone or other type of mobile device            By identifying a cell phone or other device as an Eligible Mobile
(“Eligible Mobile Device”) and a User ID and Password that permits        Device for use with the Citi Mobile service, Citibank, N.A. does not
access to accounts online at www.citibankonline.com and via               recommend, endorse or make any representation or warranty of
Citi Mobile. You can enroll to obtain account information and make        any kind regarding the performance or operation of such device.
selected transactions using your Eligible Mobile Device. The list of      You are responsible for the selection of an Eligible Mobile Device
Eligible Mobile Devices is published at Citibank® Online and is           and for all issues relating to the operation, performance and costs
subject to change without notice. There is no charge for using the        associated with such device with your telecommunications carrier.
Citi Mobile service. Regular account charges will apply to services
                                                                          Citibank, N.A. and its Third-Party Licensors have no obligation to
and features that are accessible through the Citi Mobile service.
                                                                          correct any bugs, defects or errors in the Citi Mobile service or
The telecommunications carrier for your Eligible Mobile Device
                                                                          software, or to otherwise support, maintain, improve, modify,
may impose an extra fee in order to make such device ‘wireless
                                                                          upgrade, update or enhance the Citi Mobile service or Software.
web enabled’.
                                                                          Except as otherwise required by applicable law or regulation,
You are granted a non-exclusive, non-sublicensable, non-transferable,     Citibank, N.A. may terminate your use of the Citi Mobile service
personal, limited license to install and use the Citi Mobile application  and expand, reduce or suspend the type and or dollar amounts of
(“Software”) only on a mobile device that you own or control, solely      transactions allowed using the service, change the enrollment
for your personal use and as expressly permitted herein. Certain          process and transaction limits associated with it from time to time
Software that Citibank, N.A. uses to provide the Citi Mobile service      based on security issues and other factors at any time in its sole
has been licensed from third parties (each a “Third Party Licensor”)      discretion without prior notice.
that is not affiliated with Citibank, N.A. This limited right to use the
                                                                          You acknowledge and agree that Citibank, N.A. may collect, transmit,
Software is revocable in the discretion of Citibank, N.A. Citibank, N.A.
                                                                          store, and use technical, location, and login or other personal data
and its Third Party Licensors retain all right, title and interest in and
                                                                          and related information, including but not limited to technical
to the Citi Mobile application and any modifications and updates
                                                                          information about your device, system and application software,
thereto. You agree not to decompile or reverse engineer the Software.
                                                                          and peripherals, and information regarding your location, that is
All rights not expressly granted to you herein are reserved.
                                                                          gathered periodically to facilitate the provision of Software
Transactions initiated using the Citi Mobile service may constitute       updates, product support, and other services to you (if any) related
electronic funds transfers under federal law and regulation. Please       to, or in connection with, the Citi Mobile service.
                                                                        ®
review the section of the Manual entitled “Lost or Stolen Citibank
                                                                          You agree that you will not use the Citi Mobile application or any
Banking Cards and Unauthorized Electronic Transactions” for
                                                                          services related thereto for any purposes prohibited by United States
important information on your rights and responsibilities when
                                                                          law shall not use or otherwise export or re-export the Citi Mobile
making transactions using Citi Mobile. Instructions for reporting
                                                                          Software, except as authorized by United States law and the laws
unauthorized electronic fund transfers are contained in each periodic
                                                                          of the jurisdiction in which the Citi Mobile Software was obtained.
statement for your account(s). You may only receive information
                                                                          You hereby represent and warrant (i) you are not located in a
about and/or make transfers between the accounts that are linked to
                                                                          country that is subject to a U.S. Government embargo, or has been
your Citibank Banking Card. You may only make bill payments to
                                                                          designated by the U.S. Government as a “terrorist supporting”
payees that are included in the Citibank, N.A. bill payment Merchant
                                                                          country; and (ii) you are not listed on any U.S. Government list of
Directory or to other personal payees that you set up in your
                                                                          prohibited or restricted parties.
account previously. The standard limitations on transfers and bill
payments apply to transactions made through Citi Mobile, as more          The same laws that govern your account relationships with
fully explained in the Manual. Transfers using Citi Mobile from a         Citibank, N.A. as explained in your Client Manual shall govern this
Savings, Basic Savings, Market Rate, or any other type of savings or      Citi Mobile Terms of Use agreement. In any instance where you are
money market account are included in the six permitted transfers          not subject to a Client Manual or the terms of your Client Manual
per statement period as described in the “Limits on Transfers”            are deemed not to apply, then (i) the laws of the State of New York,
section of this Agreement.                                                excluding its conflicts of law rules, shall govern this Citi Mobile
                                                                          Terms of Use agreement, and (ii) you hereby irrevocably consent
The Citi Mobile service is provided “as is” and without warranty.
                                                                          that all claims or disputes arising out of or in connection with this
You acknowledge and agree that from time to time, the Citi Mobile
                                                                          Citi Mobile Terms of Use agreement shall be heard exclusively by
service may be delayed, interrupted or disrupted for an
                                                                          any of the federal or state court(s) of competent jurisdiction locat-
indeterminate period of time due to circumstances beyond the
                                                                          ed in the Borough of Manhattan, New York City, NY, USA.
reasonable control of Citibank, N.A. including, without limitation,
any inaccuracy, interruption or delay in transmission by the              Security Tips
telecommunications carrier used with the Eligible Mobile Device to        You can help prevent unauthorized access to your accounts by
access the wireless web, or any interruption, disruption or failure       following these common sense rules:
in the provision of the service, whether caused by strikes, power
failures, equipment malfunctions or other reasons. Citibank, N.A.,        • Keep your Citibank® Banking Card to yourself. Never use it to
its affiliates or a Third Party Licensor shall not be liable for any         assist others as you might be allowing them to take money from
claim arising from or related to the Citi Mobile service arising from        your account;
any such delay, interruption, disruption or similar failure. In no        • Treat your Citibank® Banking Card like cash. Do not leave it
event will Citibank, N.A. or any affiliate or Third Party Licensor be        where others can find it. Do not give it to anyone to hold as
liable for indirect, consequential or special damages, including lost        “security” for any reason or under any circumstance;
profits, arising from your use of the Citi Mobile service, even if such
damages were reasonably foreseeable and notice was given

                                38                                                                            39
    Case
• Keep    your2:21-cv-04237-FLA-MRW                    Document
               PIN, TPIC and other Access Devices secret. Do not tell 12-5 rate
                                                                              Filedmay06/06/21          Page
                                                                                        be different from         22that
                                                                                                            the rate  ofMasterCard
                                                                                                                          28 Page    ®    ID
                                                                                                                                       receives),
   it to anyone. Do not write it on your Citibank® Banking Card or #:296 or (b) the government-mandated rate. Transaction types
   keep it in your wallet or purse;                                          currently processed by MasterCard® include POS transactions
• Change your PIN periodically;                                              (both  PIN-based and Signature-based) and ATM withdrawals
                                                                             (including those at certain Citibank ATMs).
• Review your account statements regularly and notify us
   promptly of any discrepancies;                                         The currency conversion rate in effect on the processing date
                                                                          may differ from the rate in effect on the transaction date or the
• Always be aware of your surroundings when using ATMs,                   posting date.
   particularly after dark;
• Be sure to close the door behind you when you enter or leave            Lost or Stolen Citibank® Banking Cards or Other Access
                                                                          Devices and Unauthorized Electronic Transactions
   the facility, as appropriate;
• Never begin an ATM transaction if there is insufficient light or        Consumer Liability
   you notice anything suspicious — go to a different location or         If any of your Access Devices are lost or stolen, it is your responsi-
   return at another time;                                                bility to notify us immediately. Please call CitiPhone Banking® at
                                                                          the number on the back cover of this Manual.
• Always cancel a transaction-in-progress and end your session,
   place your Citibank® Banking Card in your pocket, and leave the        Please remember that your Citibank® Banking Card and all of your
   ATM location if you notice anything suspicious;                        Access   Devices are valuable, and it is important for you to exercise
                                                                          care with them. To protect your personal and account information, be
• Immediately report crimes and suspicious activity at ATM                sure to keep your PIN and other Access Devices secure. As a general
   locations to local law enforcement officials as well as to the         practice, we recommend that you periodically change your PIN.
   owners/operators of the ATMs;
                                                                          Tell us at once if you believe any of your Access Devices, including
• Never display cash at ATM locations. Place cash and your                but not limited to your Citibank® Banking Card, has been lost or
   Citibank® Banking Card in a pocket as soon as you complete             stolen, or if you believe that an electronic fund transfer has been
   your transaction. Count cash in a safe location, such as a locked      made without your permission using information from your check.
   car, home, or office;                                                  Telephoning is the best way of keeping your possible losses down.
• Be sensible about using Citibank ATMs and ATM network                   You could lose all the money in your account (plus your maximum
   machines. Remember to use the same caution and common                  overdraft line of credit). Call CitiPhone Banking® at 1-888-CITIBANK
   sense you would use in any 24-hour facility.                           or use the number located on the back cover of this Agreement.
We cannot guarantee your safety at an ATM.                                Customer service representatives are available to assist you
                                                                          24 hours a day, 7 days a week. If you tell us within two (2) Business
Please address any complaints concerning security at Citibank             Days after you learn of the loss or theft of your Access Device, you
ATMs to CitiPhone Banking® (see the back cover of this Manual for         can lose no more than $50 if someone uses your Access Device
telephone numbers).                                                       without your permission.
For emergency assistance at any Citibank or Network ATM, please           If you do NOT tell us within two (2) Business Days after you learn
call 911.                                                                 of the loss or theft of your Access Device, and we can prove we
Transactions Made Outside the U.S. and Puerto Rico                           could have stopped someone from using your Access Device without
ATM Cash and POS Transactions Outside the U.S: Transaction                   your permission if you had told us, you could lose as much as $500.
Charge. Whenever you use your Citibank Banking Card outside of               Citibank® Debit MasterCard®
the U.S. and Puerto Rico to get cash at an ATM or to purchase                If your Citibank® Banking Card bears the MasterCard® Brand Mark
goods or services, we will apply a foreign exchange fee equal to             and is used in conjunction with an unauthorized transaction that
3% of the transaction amount (including credits and reversals).              does not require use of your Personal Identification Number (PIN),
This fee is waived for Citigold, Citi Private Bank, International            your liability for unauthorized use as described above, will not
Personal Banking, Citigold International and Global Executive                exceed:
Banking customers. Please refer to “Other Fees and Charges for All
Accounts” in the Marketplace Addendum.                                       (i) $0 if
Currency Conversion Methods. Transactions made in foreign                          • you report the loss or theft of your card within 24 hours of
currency will be converted into U.S. dollars according to the                         discovery of such loss or theft; and
current policies of the merchant, network or card association that                 • you exercised reasonable care in safeguarding your card
processes the transaction:                                                            from the risk of loss or theft; and
• Transactions processed by Citibank are converted into a U.S.                     • you have not reported two or more incidents of unauthorized
  dollar amount using Citibank’s procedures in effect at the time                     use to the bank in the immediately preceding 12 month
  the transaction is processed. Currently, the currency conversion                    period; and
  rate used to determine the transaction amount in U.S. dollars is                 • the account to which transactions initiated with your card
  based on either (1) a wholesale market rate or (2) a government-                    were posted is in good condition; or
  mandated rate in effect one day prior to the processing date.
  Transaction types currently processed by Citibank include ATM              (ii) The lesser of $50 or the amount of money, property, labor or
  withdrawals made at many Citibank ATMs outside the United                        services obtained by the unauthorized user before notification
  States or Puerto Rico.                                                           to the bank if all conditions listed above in the Citibank® Debit
                                                                                   MasterCard® paragraph have not been met.
• Transactions processed by MasterCard® currently use a conversion
  rate that is either: (a) selected from a range of rates available in       Also, if your statement shows transfers that you did not make,
  the wholesale currency markets on the processing date (Note: this          including those made by card, code or other means, tell us at once.
                                                                             If you do not tell us within sixty (60) days after the statement was
                                 40                                                                            41
    Case
mailed      2:21-cv-04237-FLA-MRW
        to you,  you may not get back any money you   Document
                                                         lost after 12-5OurFiled     06/06/21
                                                                              Responsibility  to YouPage 23 of 28 Page ID
the sixty (60) days if we can prove that we could have stopped #:297 If we do not complete a transfer to or from your account on time
someone from taking the money if you had informed us in time.           or in the correct amount according to our Agreement with you, we
If a good reason (such as a long trip or a hospital stay) kept you      will be liable for your losses or damages. However, there are some
from telling us, we will extend the time periods.                       exceptions. We will not be liable, for instance:
Contact in Event of Unauthorized Transfer                                  (1) If, through no fault of ours, you do not have enough money in
If you believe your Access Device has been lost or stolen call:                your account to make the transfer;
CitiPhone Banking® at 1-888-CITIBANK or write: Citibank Client             (2) If the transfer would go over the credit limit on your
Services, P.O. Box 769004, San Antonio, Texas 78245-9989. You                  overdraft line;
should also call the number or write to the address listed above if
                                                                           (3) If the automated teller machine where you are making the
you believe a transfer has been made using the information from
                                                                               transfer does not have enough cash and you continue to
your check without your permission.
                                                                               request the transfer when you know the ATM does not have
      Error Resolution and Notice Procedures                                   sufficient cash;
If your statement or transaction record is wrong or if you need            (4) If the automated teller machine or POS terminal was not
more information about a transfer listed on your statement or                  working properly and you knew about the breakdown when
record, contact us as soon as possible at the phone number or                  you started the transfer;
address listed above.                                                      (5) If circumstances beyond our control (such as fire or flood or
NOTE: If the error concerns an ATM network transaction, be sure                other conditions listed under “Limitation of Liability”) prevent
to contact Citibank or Citigroup Global Markets Inc. — depending on            the transfer, despite reasonable precautions that we have taken.
the account from which you were attempting to withdraw funds —             There may be other exceptions stated in our Agreement with you.
not the financial institution that operates the machine. We need to
hear from you no later than sixty (60) days after we sent the FIRST                       Confidentiality at Citibank
statement on which the problem or error appeared.                          We will disclose information to third parties about your account or
(1) Tell us your name and account number (if any)                          the transfers you make:
(2) Describe the error or the transfer you are unsure about, and           (i) When it is necessary for completing transfers;
      explain as clearly as you can why you believe it is an error or      (ii) In order to verify the existence and condition of your account
      why you need more information                                              for a third party such as a credit bureau or merchant;
(3) Tell us the dollar amount of the suspected error.                      (iii) In order to comply with government agency or court orders;
If you tell us orally, we may require that you send us your complaint            or
or question in writing within ten (10) Business Days. We will determine    (iv) If you give us your permission.
whether an error occurred within ten (10) Business Days after we
                                                                           Because our statements may include information about linked
hear from you and will correct any error promptly. If we need more time,
                                                                           accounts belonging to more than one individual and your accounts
however, we may take up to forty-five (45) days to investigate your
                                                                           with other Citibank affiliates, statements released under a subpoena
complaint or question. If we decide to do this, we will provisionally
                                                                           or as otherwise required or permitted by law may contain information
credit your account within ten (10) Business Days for the amount
                                                                           regarding those other persons and accounts.
you think is in error, so that you will have the use of the money during
the time it takes us to complete our investigation. For new                For additional information about our privacy practices, see
accounts (where the notice of error involves an electronic funds           “Citibank Consumer Privacy Notice”.
transfer to or from your account, that occurred within thirty (30)
days after the first deposit to the account was made), we can take
up to twenty (20) Business Days to determine whether an error
occurred and up to twenty (20) days to provisionally credit your
account for the amount you think is in error. If we need more time,
however, we may take up to ninety (90) days to investigate your
complaint or question. For errors involving point-of-sale or foreign-
initiated transactions, we may also take up to ninety (90) days to
investigate your complaint or question.
If we ask you to put your complaint or question in writing and
we do not receive it within ten (10) Business Days, we may not
provisionally credit your account.
In any case, we will tell you the results of our investigation within
three (3) Business Days after completing our investigation. If we
decide that there was no error, we will send you a written
explanation. You may ask for copies of the documents that we
used in our investigation.




                                  42                                                                       43
   Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 24 of 28 Page ID
            Limitation of Liability  #:298      Resolution of Disputes by Arbitration

Except as otherwise required by law, we are not liable to you for          PLEASE READ THIS PROVISION OF THE AGREEMENT CAREFULLY.
any claim, cost, loss or damage caused by an event that is beyond          THIS SECTION CONTAINS IMPORTANT INFORMATION REGARDING
our reasonable control. In particular, we are not liable to you if         YOUR DEPOSIT, READY CREDIT®, CHECKING PLUS® OR CHECKING
circumstances beyond our reasonable control prevent us from,               PLUS® (VARIABLE RATE) ACCOUNTS AND THE SERVICES RELATED
or delay us in, performing our obligations for a service, including        THERETO. IT PROVIDES THAT EITHER YOU OR WE CAN REQUIRE
acting on a payment order, crediting a funds transfer to your              THAT ANY DISPUTES BE RESOLVED BY BINDING ARBITRATION.
account, processing a transaction or crediting your account.               ARBITRATION REPLACES THE RIGHT TO GO TO COURT, INCLUDING
Circumstances beyond our reasonable control include, but are               THE RIGHT TO PARTICIPATE IN A CLASS ACTION OR SIMILAR
not limited to, natural disasters such as a tornado, hurricane,            PROCEEDING. IN ARBITRATION, THE DISPUTE IS SUBMITTED TO A
earthquake or flood, emergency conditions, such as a war,                  NEUTRAL PARTY, AN ARBITRATOR, INSTEAD OF A JUDGE OR JURY.
terrorist attack, riot, fire, theft or labor dispute; a legal constraint   ARBITRATION PROCEDURES ARE SIMPLER AND MORE LIMITED
or governmental action or inaction; the breakdown or failure of            THAN RULES APPLICABLE IN COURT.
our equipment for any reason, including a loss of electric power,
the breakdown of any private or common carrier communication                          Agreement to Arbitrate Disputes
or transmission facilities, any time-sharing supplier or any mail or       Either you or we may elect, without the other’s consent, to require
courier service; the potential violation of any guideline, rule or         that any dispute between us, or concerning your Citibank deposit,
regulation of any government authority; suspension of payments             Ready Credit®, Checking Plus® or Checking Plus® (variable rate)
by another bank; or your act, omission, negligence or fault. We will       accounts, except those disputes specifically excluded below, be
never be liable for special, incidental, exemplary, punitive or            resolved by binding arbitration.
consequential losses or damages of any kind resulting from the
conditions stated in this “Limitation of Liability” section.                           Disputes Covered by Arbitration
                                                                           Any claim or dispute relating to or arising out of your deposit,
                                                                           Ready Credit®, Checking Plus® or Checking Plus® (variable rate) account,
                                                                           this Agreement, or our relationship will be subject to arbitration.
                                                                           All disputes are subject to arbitration, no matter what legal theory
                                                                           they are based on or what remedy (damages, or injunctive or
                                                                           declaratory relief) they seek. Disputes include any unresolved
                                                                           claims concerning any services relating to such account, including,
                                                                           without limitation, safe deposit box services, wire transfer services,
                                                                           and use of a Citibank® Banking Card or Citibank® Banking Card
                                                                           displaying the MasterCard® Brand Mark. Disputes include not only
                                                                           claims made directly by you, but also made by anyone connected
                                                                           with you or claiming through you, such as a joint account owner,
                                                                           account beneficiary, employee, representative, agent, predecessor
                                                                           or successor, heir, assignee, or trustee in bankruptcy. Disputes
                                                                           include not only claims that relate directly to Citibank, but also its
                                                                           parent, affiliates, successors, assignees, employees, and agents
                                                                           and claims for which we may be directly or indirectly liable, even if
                                                                           we are not properly named at the time the claim is made. Disputes
                                                                           include claims based on any theory of law, contract, statute,
                                                                           regulation, tort (including fraud or any intentional tort), or any
                                                                           other legal or equitable ground, and include claims made as
                                                                           counterclaims, cross-claims, third party claims, interpleaders or
                                                                           otherwise. A party who initiates a proceeding in court may elect
                                                                           arbitration with respect to any dispute advanced in that
                                                                           proceeding by any other party. Disputes include claims made as
                                                                           part of a class action or other representative action, it being
                                                                           expressly understood and agreed to that the arbitration of such
                                                                           claims must proceed on an individual (non-class, non-representative)
                                                                           basis. Disputes also include claims relating to the enforceability or
                                                                           interpretation of any of these arbitration provisions. Any questions
                                                                           about whether disputes are subject to arbitration shall be resolved
                                                                           by interpreting this arbitration provision in the broadest way the
                                                                           law will allow it to be enforced.




                                  44                                                                         45
   CaseDisputes
         2:21-cv-04237-FLA-MRW        Document 12-5 Filed 06/06/21 Page
                Excluded from Arbitration                                         Costs25 of 28 Page ID
                                             #:299 The party initiating the arbitration shall pay the initial filing fee. If
Disputes filed by you or by us individually in a small claims court
are not subject to arbitration, so long as the disputes remain in          you file the arbitration and an award is rendered in your favor, we
such court and advance only an individual claim for relief.                will reimburse you for your filing fee. If there is a hearing, we will
                                                                           pay the fees and costs for the first day of that hearing. All other
               Commencing an Arbitration                                   fees and costs will be allocated in accordance with the rules of the
The party filing an arbitration must choose one of the following           arbitration forum. However, we will advance or reimburse filing and
neutral arbitration forums and follow its rules and procedures for         other fees if the arbitrator rules that you cannot afford to pay
initiating and pursuing an arbitration: American Arbitration Association   them or finds other good cause for requiring us to do so, or if you
or JAMS. If you initiate the arbitration, you must notify us in            ask us and we determine there is good reason for doing so. Each
writing at Citibank, Litigation/Arbitration Unit, One Court Square,        party shall bear the expense of their respective attorneys, experts,
43rd Floor/Zone 10, Long Island City, NY 11120. If we initiate the         and witnesses and other expenses, regardless of who prevails, but
arbitration, we will notify you in writing at your last known address      a party may recover any or all expenses from another party if the
on file. You may obtain a copy of the arbitration rules for these          arbitrator, applying applicable law, so determines.
forums, as well as additional information about initiating an
arbitration by contacting these arbitration forums:                                No Class Action or Joinder of Parties
                   American Arbitration Association                        You and we agree that no class action, private attorney general or
                       1-800-778-7879 (toll-free)                          other representative claims may be pursued in arbitration, nor may
                          Website: www.adr.org                             such action be pursued in court if either you or we elect arbitration.
                                                                           Unless mutually agreed to by you and us, claims of two or more
                                  JAMS                                     persons may not be joined, consolidated, or otherwise brought
                      1-800-352-5267 (toll-free)                           together in the same arbitration (unless those persons are joint
                      Website: www.jamsadr.com                             account owners or beneficiaries on your account and/or related
The arbitration shall be conducted in the same city as the U.S.            accounts, or parties to a single transaction or related transaction);
District Court closest to your home address, unless the parties            this is so whether or not the claim may have been assigned.
agree to a different location in writing.
                                                                                              Right to Resort to
              Administration of Arbitration                                            Provisional Remedies Preserved
The arbitration shall be decided by a single, neutral arbitrator. The      Nothing herein shall be deemed to limit or constrain our right to
arbitrator will be either a lawyer with at least ten years experience      resort to self-help remedies, such as the right of setoff or the right
or a retired or former judge, selected in accordance with the rules        to restrain funds in an account, to interplead funds in the event of
of the arbitration forum. The arbitrator shall follow procedures and       a dispute, to exercise any security interest or lien we may hold in
rules of the arbitration forum in effect on the date the arbitration       property, or to comply with legal process, or to obtain provisional
is filed unless those rules and procedures are inconsistent with this      remedies such as injunctive relief, attachment, or garnishment
arbitration provision, in which case this arbitration provision will       by a court having appropriate jurisdiction; provided, however,
prevail. Those procedures and rules may limit the discovery available      that you or we may elect to arbitrate any dispute related to such
to you or us. The arbitrator will take reasonable steps to protect         provisional remedies.
customer account information and other confidential information
if requested to do so by you or us. The arbitrator shall decide the                              Arbitration Award
dispute in accordance with applicable substantive law consistent           The arbitrator’s award shall be final and binding unless a party
with the Federal Arbitration Act and applicable statutes of limitations,   appeals it in writing to the arbitration forum within fifteen (15) days
will honor claims of privilege recognized at law, and will be empowered    of notice of the award. The appeal must request a new arbitration
to award any damages or other relief provided for under applicable         before a panel of three neutral arbitrators selected in accordance
law. The arbitrator will not have the power to award relief to, or         with the rules of the same arbitration forum. The panel will consider
against, any person who is not a party to the arbitration. An award        all factual and legal issues anew, follow the same rules that apply
in arbitration shall determine the rights and obligations between the      to a proceeding using a single arbitrator, and make decisions based
named parties only, and only in respect of the claims in arbitration,      on the vote of the majority. Costs will be allocated in the same way
and shall not have any bearing on the rights and obligations of any        they are allocated before a single arbitrator. An award by a panel
other person, or on the resolution of any other dispute. You or we         is final and binding on the parties after fifteen (15) days have
may choose to have a hearing and be represented by counsel. The            passed. A final and binding award is subject to judicial intervention
decision rendered by the arbitrator shall be in writing; however, the      or review only to the extent allowed under the Federal Arbitration
arbitrator need not provide a statement of his reasons unless one          Act. A party may seek to have a final and binding award entered as
is requested by you or us.                                                 a judgment in any court having jurisdiction.
                                                                                                   Governing Law
                                                                           You and we agree that our relationship includes transactions
                                                                           involving interstate commerce and that these arbitration provisions
                                                                           are governed by, and enforceable under, the Federal Arbitration
                                                                           Act. To the extent state law is applicable, the laws of the state
                                                                           governing your account relationship apply.




                                  46                                                                         47
48
                                                                                                                                                                                                                                    any related services we provide.
                                                                                                                                                                                                                                    any related services we provide;
                                                                                                                                                                                                                              (ii) the bankruptcy of any party; and
                                                                                                                                                                                                                              These arbitration provisions shall survive:
                                                                                                                                                                                                                                                                                                      Severability, Survival
                                                                                                                                                                                                                                                                                            Case 2:21-cv-04237-FLA-MRW




                                                                                                                                                                                                                              (iii) the transfer or assignment of your deposit, Checking Plus® or
                                                                                                                                                                                                                              (i) termination or changes to your deposit, Checking Plus® or




                                                                                                                                                                                                                              severed or waived absent a written agreement between you and us.
                                                                                                                                                                                                                              force. No provision of this arbitration provision may be amended,
                                                                                                                                                                                                                              unenforceable, the entire arbitration provision shall not remain in
                                                                                                                                                                                                                              If any portion of this arbitration provision is deemed invalid or
                                                                                                                                                                                                                                    Checking Plus® (variable rate) or Ready Credit® accounts, or
                                                                                                                                                                                                                                    Checking Plus® (variable rate) or Ready Credit® accounts, or
                                                                                                                                                                                                                                                                                                                                    #:300




     This is a copy of the signature card signed by customers at account opening.
     DATE:                   FIMP:                                             CITIBANK ACCOUNT
     Account Title:_________________________________________________________________________________________________________________________________________________________________________________________________________________________
     Address: ______________________________________________________________________________________________________________________________________________________________________________________________________________________________
     Account Number(s):
       NAME/SIGNER                                                                                                      TAX ID NUMBER                                                                                      ISSUE/LINK TO CARD




49
     Check appropriate box:  Individual                       Other ____________________________________________________________________________________________________________________________________                                         Check if Exempt Payee
     By signing below, I: (1) certify my tax status; (2) agree to be bound by any agreement governing any account opened in the title indicated on this card.
     TAX CERTIFICATION: Under penalties of perjury, I certify that: (1) The number shown on this form is my correct taxpayer identification number, and (2) I am not subject to backup withholding
     because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all
     interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding, and (3) I am a U.S. citizen, U.S. Resident Alien or other U.S. person (as defined in the instructions).
     Certification instruction: You must cross out item (2) above if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest
     and dividends on your tax return.
                          The Internal Revenue Service does not require your consent to any provision of this Document other than the certifications required to avoid backup withholding.
     ___________________________________________________________________________________________________________________________________________   ___________________________________________________________________________________________________________________________________________
     Signer 1 Signature                                                                                                                            Signer 2 Signature
                                                                                                                                                                                                                                                                                                                             Document 12-5 Filed 06/06/21 Page 26 of 28 Page ID




     ___________________________________________________________________________________________________________________________________________   ___________________________________________________________________________________________________________________________________________
     Signer 3 Signature                                                                                                                            Signer 4 Signature
Case 2:21-cv-04237-FLA-MRW Document 12-5 Filed 06/06/21 Page 27 of 28 Page ID
                                  #:301
Case 2:21-cv-04237-FLA-MRW Document          12-5 Banking
                            You can use your Citibank    FiledCard06/06/21 Page 28 of 28 Page ID
                                                                                         ®


                                          #:302
                               wherever you  see these symbols.




                                          Citibank® Banking Card with the MasterCard® Brand Mark
                                                will be accepted at participating merchants.




                                             To find the most convenient location, you can call:
                                         1-800-CITI-ATM, 24 hours a day, 7 days a week. Also visit us
                                                       at www.citibank.com/locations.
                        Note: Not all accounts are accessible at every ATM network machine. Assistance is also
                              available 24 hours a day, 7 days a week, at phones located in Citibank ATMs.

                                                                 CitiPhone Banking®
                         Toll-Free                                                                            1-888-CITIBANK
                         To call collect from outside the U.S.                                                1-210-677-0065
                         For the speech and hearing impaired
                         call our Text Telephone TDD                                                         1-800-945-0258
                          •   To report errors or to ask questions about electronic transfers;
                          •   To obtain current interest rates and Annual Percentage Yields;
                          •   For balance inquiries or other kinds of account information;
                          •   To transfer funds between your accounts;
                          •   To report a stolen, missing or damaged Citibank® Banking Card;
                          •   To order checks;
                          •   To request a stop payment on a check

                                           Other Customer Service Telephone Numbers*
                                   ®
                        Citibank Online                                                                         1-800-374-9700
                                                                                                       www.CitibankOnline.com
                        Contact your Financial Advisor or
                        Citi Personal Wealth Management                                                             1-800-846-5200
                        Text Telephone (TDD)                                                                        1-800-568-3405
                        Retirement Plan Services                                                                    1-800-695-5911
                        Text Telephone (TDD)                                                                        1-800-788-6775
                        Citigold® Customer Service for Accounts with linked                                         1-888-CITIGOLD
                        Citi Personal Wealth Management Investment Accounts                                       ( 1-888-248-4465)
                        or for relationships which do not contain a linked
                        Citi Personal Wealth Management Investment account
                        Citibank® MasterCard® or Visa®                                                              1-800-950-5114
                        Citibank® MasterCard® and Visa® credit cards are issued by Citibank (South Dakota), N.A.
                        * To ensure quality service, calls are randomly monitored and may be recorded.


                                                                                                   ®




                        © 2010 Citibank, N.A., Member FDIC.
                        Citibank, Citibank with Arc Design, Citi, and Citi with Arc Design are registered service marks of Citigroup, Inc.
                        Citi Mobile is a service mark of Citigroup, Inc.
                        MasterCard and the MasterCard Brand Mark are registered trademarks and PayPass is a trademark of
                        MasterCard International Incorporated.
                        Maestro is a registered trademark of MasterCard International Incorporated and affiliates.
                        Cirrus is a registered trademark of Cirrus System, LLC, formerly known as Cirrus System, Inc.
                        7-ELEVEN® is a registered trademark of 7-Eleven, Inc.
                        Murphy USA® is a registered trademark of Murphy Oil USA, Inc.
                        MoneyPass® is a registered trademark of US Bank NA.
                        Publix® is a registered trademark of Publix Asset Management Company.
